 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FRANCHISE AGREEMENT

 

HOMEWOOD SUITES BY HILTON STRATFORD

 

(Stratford, Connecticut)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TABLE OF CONTENTS

 

1.0 DEFINITIONS 1       2.0 GRANT OF LICENSE 6           2.1 Non-Exclusive
License 6   2.2 Reserved Rights 7         3.0 TERM 7       4.0 OUR
RESPONSIBILITIES 7           4.1 Training 7   4.2 Reservation Service 7   4.3
Consultation 7   4.4 Marketing 7   4.5 Inspections/Compliance Assistance 8   4.6
Manual 8   4.7 Equipment and Supplies 9         5.0 YOUR RESPONSIBILITIES 9    
      5.1 Operational and Other Requirements 9         6.0 HOTEL WORK 11        
  6.1 Necessary Consents 11   6.2 Initial Hotel Work 12   6.3 Commencement and
Completion of the Hotel Work 12   6.4 Opening the Hotel Under This Agreement 12
  6.5 Performance of Agreement 13   6.6 Hotel Refurbishment and Room Addition 13
        7.0 STAFF AND MANAGEMENT OF THE HOTEL 14       8.0 PAYMENT OF FEES 14  
        8.1 Monthly Fees 14   8.2 Calculation and Payment of Fees 14   8.3 Other
Fees 15   8.4 Taxes 15   8.5 Application of Fees 15         9.0 PROPRIETARY
RIGHTS 15           9.1 Our Proprietary Rights 15   9.2 Trade Name, Use of the
Marks 15   9.3 Use of Trade Name and Marks 16   9.4 Trademark Disputes 16   9.5
Web Sites 16   9.6 Covenant 17         10.0 REPORTS, RECORDS, AUDITS, AND
PRIVACY 17           10.1 Reports 17   10.2 Maintenance of Records 17   10.3
Audit 17   10.4 Ownership of Information 18   10.5 Privacy and Data Protection
18

 

i

 

 

11.0 CONDEMNATION AND CASUALTY 18         11.1 Condemnation 18   11.2 Casualty
18   11.3 No Extensions of Term 19         12.0 NOTICE OF INTENT TO MARKET 19  
    13.0 TRANSFERS 19           13.1 Our Transfer 19   13.2 Your Transfer 19    
    14.0 TERMINATION 22           14.1 Termination with Opportunity to Cure 22  
14.2 Immediate Termination by Us 22   14.3 Suspension Interim Remedies 23   14.4
Liquidated Damages on Termination 24   14.5 Actual Damages Under Special
Circumstances 24   14.6 Your Obligations on Termination or Expiration 24        
15.0 INDEMNITY 25       16.0 RELATIONSHIP OF THE PARTIES 26           16.1 No
Agency Relationship 26   16.2 Notices to Public Concerning Your Independent
Status 26         17.0 MISCELLANEOUS 26           17.1 Severability and
Interpretation 26   17.2 Governing Law, Jurisdiction and Venue 27   17.3
Exclusive Benefit 27   17.4 Entire Agreement 27   17.5 Amendment and Waiver 27  
17.6 Consent; Business Judgment 27   17.7 Notices 28   17.8 General Release 28  
17.9 Remedies Cumulative 28   17.10 Economic Conditions Not a Defense 28   17.11
Representations and Warranties 28   17.12 Counterparts 29   17.13 Sanctioned
Persons and Anti-bribery Representations and Warranties 29   17.14 Attorneys'
Fees and Costs 30   17.15 Interest 30   17.16 Successors and Assigns 30   17.17
Our Delegation of Rights and Responsibility 30         18.0 WAIVER OF JURY TRIAL
AND PUNITIVE DAMAGES 30         19.0 INTENTIONALLY DELETED 31         ADDENDUM
TO FRANCHISE AGREEMENT       NEW YORK ADDENDUM TO FRANCHISE AGREEMENT      
EXHIBIT A PRODUCT IMPROVEMENT PLAN  

 

ii

 

 

FRANCHISE AGREEMENT

 

This Franchise Agreement between Homewood Suites Franchise LLC ("we," "us,"
"our" or "Franchisor") and the Franchisee ("you," "your" or "Franchisee") set
forth in the Addendum attached to this Agreement, is dated as of the Effective
Date. We and you may collectively be referred to as the "Parties."

 

INTRODUCTION

 

We are a subsidiary of Hilton Worldwide. Hilton Worldwide and its Affiliates
own, license, lease, operate, manage and provide various services for the
Network. We are authorized to grant licenses for selected, first-class,
independently owned or leased hotel properties, to operate under the Brand. You
have expressed a desire to enter into this Agreement with us to obtain a license
to use the Brand in the operation of a hotel at the address or location
described in the Addendum.

 

NOW, THEREFORE, in consideration of the premises and the undertakings and
commitments of each party to the other party in this Agreement, the Parties
agree as follows:

 

1.0         DEFINITIONS

 

The following capitalized terms will have the meanings set forth after each
term:

 

"Affiliate" means any natural person or firm, corporation, partnership, limited
liability company, association, trust or other entity which, directly or
indirectly, controls, is controlled by, or is under common Control with, the
subject entity.

 

"Agreement" means this Franchise Agreement, including any exhibits, attachments
and addenda.

 

"Anti-Corruption Laws" means all applicable anti-corruption, anti-bribery,
anti-money laundering, books and records, and internal controls laws of the
United States and the United Kingdom, including the United States Foreign
Corrupt Practices Act and the United Kingdom Bribery Act of 2010.

 

"Brand" means the brand name set forth in the Addendum.

 

"Change of Ownership Application" means the application that is submitted to us
by you or the Transferee for a new franchise agreement in connection with a
Change of Ownership Transfer.

 

"Change of Ownership Transfer" means any proposed Transfer that results in a
change of Control of Franchisee, the Hotel, or the Hotel Site and is not
otherwise permitted by this Agreement, all as set out in Subsection 13.2.3.

 

"Competing Brand" means a hotel brand or trade name that, in our sole business
judgment, competes with the System, or any System Hotel or Network Hotel.

 

"Competitor" means any individual or entity that, at any time during the Term,
whether directly or through an Affiliate, owns in whole or in part, or is the
licensor or franchisor of a Competing Brand, irrespective of the number of
hotels owned, licensed or franchised under such Competing Brand name. A
Competitor does not include an individual or entity that: (i) is a franchisee of
a Competing Brand; (ii) manages a Competing Brand hotel, so long as the
individual or entity is not the exclusive manager of the Competing Brand; or
(iii) owns a minority interest in a Competing Brand, so long as neither that
individual or entity nor any of its Affiliates is an officer, director, or
employee of the Competing Brand, provides services (including as a consultant)
to the Competing Brand, or exercises, or has the right to exercise, Control over
the business decisions of the Competing Brand.

 

1

 

 

"Construction Commencement Date" means the date set out in the Addendum, if
applicable, by which you must commence construction of the Hotel. For the Hotel
to be considered under construction, you must have begun to pour concrete
foundations for the Hotel or otherwise satisfied any site-specific criteria for
"under construction" set out in the Addendum.

 

"Construction Work" means all necessary action for the development,
construction, renovation, furnishing, equipping, acquisition of supplies and
implementation of the Plans and Designs for the Hotel.

 

"Construction Work Completion Date" means the date set out in the Addendum, if
applicable, by which you must complete construction of the Hotel.

 

"Control" means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of an entity, or of the
power to veto major policy decisions of an entity, whether through the ownership
of voting securities, by contract, or otherwise.

 

"Controlling Affiliate" means an Affiliate that directly or indirectly Controls
the Hotel and/or Controls the entity that Controls the Hotel.

 

"Designs" means your plans, layouts, specifications, drawings and designs for
the proposed furnishings, fixtures, equipment, signs and decor of the Hotel that
use and incorporate the Standards.

 

"Effective Date" means the date set out in the Addendum on which this Agreement
becomes effective. "Entities" means our present or future Affiliates and direct
or indirect owners.

 

"Equity Interest" means any direct or indirect legal or beneficial interest in
the Franchisee, the Hotel and/or the Hotel Site.

 

"Equity Owner" means the direct or indirect owner of an Equity Interest,
"Expiration Date" has the meaning set forth in Section 3.

 

"Force Majeure" means an event causing a delay in our or your performance that
is not the fault of or within the reasonable control of the party claiming Force
Majeure. Force Majeure includes fire, floods, natural disasters, Acts of God,
war, civil commotion, terrorist acts, any governmental act or regulation beyond
such party's reasonable control. Force Majeure does not include the Franchisee's
financial inability to perform, inability to obtain financing, inability to
obtain permits or any other similar events unique to the Franchisee or the Hotel
or to general economic downturn or conditions.

 

"General Manager" has the meaning set forth in Subsection 7.1.

 

"Government or Government Entity" means: (i) any agency, instrumentality,
subdivision or other body of any national, regional, local or other government;
(ii) any commercial or similar entities owned or controlled by such government,
including any state-owned and state-operated companies; (iii) any political
party; and (iv) any public international organization.

 

"Government Official" means the following: (i) officers and employees of any
national, regional, local or other Government; (ii) officers and employees of
companies in which a Government owns an interest; (iii) any private person
acting in an official capacity for or on behalf of any Government or
Governmental Entity (such as a consultant retained by a government agency); (iv)
candidates for political office at any level; (v) political parties and their
officials; (vi) officers, employees, or official representatives of public
(quasi-governmental) international organizations (such as the United Nations,
World Bank, or International Monetary Fund).

 

"Gross Receipts Tax" means any gross receipts, sales, use, excise, value added
or any similar tax.

 

2

 

 

"Gross Rooms Revenue" means all revenues derived from the sale or rental of
Guest Rooms (both transient and permanent) of the Hotel, including revenue
derived from the redemption of points or rewards under the loyalty programs in
which the Hotel participates, amounts attributable to breakfast (where the guest
room rate includes breakfast), and guaranteed no-show revenue and credit
transactions, whether or not collected, at the actual rates charged, less
allowances for any Guest Room rebates and overcharges, and will not include
taxes collected directly from patrons or guests. Group booking rebates, if any,
paid by you or on your behalf to third-party groups for group stays must be
included in, and not deducted from, the calculation of Gross Rooms Revenue.

 

"Guarantor" means the person or entity that guaranties your obligations under
this Agreement or any of Your Agreements.

 

"Guest Rooms" means each rentable unit in the Hotel generally used for overnight
guest accommodations, the entrance to which is controlled by the same key,
provided that adjacent rooms with connecting doors that can be locked and rented
as separate units are considered separate Guest Rooms. The initial number of
approved Guest Rooms is set forth in the Addendum.

 

"Hilton Worldwide" means Hilton Worldwide Holdings, Inc., a Delaware
corporation.

 

"Hotel" means the property you will operate under this Agreement and includes
all structures, facilities, appurtenances, furniture, fixtures, equipment, and
entry, exit, parking and other areas located on the Hotel Site we have approved
for your business or located on any land we approve in the future for additions,
signs, parking or other facilities.

 

"Hotel Site" means the real property on which the Hotel is located or to be
located, as approved by us. "Hotel Work" means Construction Work and/or
Renovation Work, as the case may be.

 

"Improper Payment" means: (a) any payment, offer, gift or promise to pay or
authorization of the payment or transfer of other things of value, including
without limitation any portion of the compensation, fees or reimbursements
received hereunder or the provision of any service, gift or entertainment,
.directly or indirectly to (i) a Government Official; (ii) any director,
officer, employee or commercial partner of a Party or its Affiliates; or, (iii)
any other person at the suggestion, request or direction or for the benefit of
any of the above-described persons and entities, for purposes of obtaining or
influencing official actions or decisions or securing any improper advantage in
order to obtain, retain or direct business; (b) payments made and expenses
incurred in connection with performance of obligations under this Agreement that
are not made and recorded with sufficient accuracy, detail, and control to meet
the standards in applicable Anti-Corruption Laws; or, (c) any other transaction
in violation of applicable Anti-Corruption Laws.

 

"Indemnified Parties" means us and the Entities and our and their respective
predecessors, successors and assigns, and the members, officers, directors,
employees, managers, and agents.

 

"Information" means all information we obtain from you or about the Hotel or its
guests or prospective guests under this Agreement or under any agreement
ancillary to this Agreement, including agreements relating to the computerized
reservation, revenue management, property management, and other systems we
provide or require, or otherwise related to the Hotel. Information includes, but
is not limited to, Operational Information, Proprietary Information, and
Personal Information.

 

"Interim Remedy" has the meaning set forth in Subsection 14.3.

 

"Laws" means all public laws, statutes, ordinances, orders, rules, regulations,
permits, licenses, certificates, authorizations, directions and requirements of
all Governments and Governmental Entities having jurisdiction over the Hotel,
Hotel Site or over Franchisee to operate the Hotel, which, now or hereafter, may
apply to the construction, renovation, completion, equipping, opening and
operation of the Hotel, including Title ill of the Americans with Disabilities
Act, 42 U.S.C. § 12181, et seq., and 28 C.F.R. Part 36.

 

3

 

 

"License" has the meaning set forth in Subsection 2.1.

 

"Liquidated Damages" has the meaning set forth in Subsections 6.4.4 and 14.4.

 

"Management Company" has the meaning set forth in Subsection 7.1.

 

"Manual" means all written compilations of the Standards. The Manual may take
the form of one or more of the following: one or more looseleaf or bound
volumes; bulletins; notices; videos; CD-ROMS and/or other electronic media;
online postings; e-mail and/or electronic communications; facsimiles; or any
other medium capable of conveying the Manual's contents.

 

"Marks" means the Brand and all other service marks, copyrights, trademarks,
trade dress, logos, insignia, emblems, symbols and designs (whether registered
or unregistered), slogans, distinguishing characteristics, and trade names used
in the System.

 

"Monthly Fees" means, collectively, the Monthly Program Fee and the Monthly
Royalty Fee, each of which is set forth in the Addendum.

 

"Monthly Program Fee" means the fee we require from you in Subsection 8.1, which
is set forth in the Addendum.

 

"Monthly Royalty Fee" means the fee we require from you in Subsection 8.1, which
is set forth in the Addendum.

 

"Network" means the hotels, inns, conference centers, timeshare properties and
other operations that Hilton Worldwide and its subsidiaries own, license, lease,
operate or manage now or in the future.

 

"Network Hotel" means any hotel, inn, conference center, timeshare property or
other similar facility within the Network.

 

"Opening Date" means the day on which we first authorize the opening of the
facilities, Guest Rooms or services of the Hotel to the general public under the
Brand.

 

"Operational Information" means all information concerning the Monthly Fees,
other revenues generated at the Hotel, room occupancy rates, reservation data
and other financial and non-financial information we require.

 

"Other Business(es)" means any business activity we or the Entities engage in,
other than the licensing of the Hotel.

 

"Other Hotels" means any hotel, inn, lodging facility, conference center or
other similar business, other than a System Hotel or a Network Hotel.

 

"Permitted Transfer" means any Transfer by you or your Equity Owners as
specified in Section 13.2 of this Agreement.

 

"Person(s)" means a natural person or entity.

 

"Personal Information" means any information that: (i) can be used (alone or
when used in combination with other information within your control) to
identify, locate or contact an individual; or (ii) pertains in any way to an
identified or identifiable individual. Personal Information can be in any media
or format, including computerized or electronic records as well as paper-based
files.

 

4

 

 

"PIP" means product improvement plan.

 

"PIP Fee" means the fee we charge for creating a PIP as specified in Section
8.3.

 

"Plans" means your plans, layouts, specifications, and drawings for the Hotel
that use and incorporate the Standards.

 

"Principal Mark" is the Mark identified as the Principal Mark in the Addendum.

 

"Privacy Laws" means any international, national, federal, provincial, state, or
local law, code, rule or regulation that regulates the processing of Personal
Information in any way, including data protection laws, laws regulating
marketing communications and/or electronic communications, information security
regulations and security breach notification rules.

 

"Proprietary Information" means all information or materials concerning the
methods, techniques, plans, specifications, procedures, data, systems and
knowledge of and experience in the development, operation, marketing and
licensing of the System, including the Standards and the Manuals, whether
developed by us, you, or a third party.

 

"Publicly Traded Equity Interest" means any Equity Interest that is traded on
any securities exchange or is quoted in any publication or electronic reporting
service maintained by the National Association of Securities Dealers, Inc., or
any of its successors or (ii) any Equity Interests sold in any offering under
the Securities Act of 1933, as amended, so long as such Equity Interests are
beneficially held by no lesi than one hundred (100) unrelated persons or
entities by the end of 2014 and thereafter.

 

"Quality Assurance Re-Evaluation Fee" has the meaning set forth in Subsection
4.5.

 

"Renovation Commencement Date" means the date set out in the Addendum, if
applicable, by which you must commence Renovation Work.

 

"Renovation Work" means the renovation and/or construction work, including
purchasing and/or leasing and installation of all fixtures, equipment,
furnishings, furniture, signs, computer terminals and related equipment,
supplies and other items that would be required of a new System Hotel under the
Manual, and any other equipment, furnishings and supplies that we may require
for you to operate the Hotel as set out in any PIP applicable to the Hotel.

 

"Renovation Work Completion Date" means the date set out in the Addendum, if
applicable, by which you must complete Renovation Work.

 

"Reports" mean daily, monthly, quarterly and annual operating statements, profit
and loss statements, balance sheets, and other financial and non-financial
reports we require.

 

"Reservation Service" means the reservation service we designate in the
Standards for use by System Hotels.

 

"Room Addition Fee" means a sum equal to the then-current Room Addition Fee
charged for new System Hotels multiplied by the number of Additional Guest Rooms
you wish to add to the Hotel in accordance with Subsection 6.6.3.

 

5

 

 

"Sanctioned Person" means any person or entity (including financial
institutions) who is, or is owned or controlled by, or acting on behalf of any
of the foregoing: (a) the Government of any country subject to comprehensive
U.S. sanctions in force and which currently include the Government of Cuba,
Iran, North Korea, Sudan, and Syria ("Sanctioned Countries"); (b) located in,
organized under the laws of or ordinarily resident in Sanctioned Countries; (c)
identified by any government or legal authority under applicable Trade
Restrictions as a person with whom dealings and transactions by Franchisee
and/or its Affiliates are prohibited or restricted, including but not limited to
persons designated under United Nations Security Council Resolutions, the U.S.
Department of the Treasury's Office of Foreign Assets Control ("OFAC") List of
Specially Designated Nationals and Other Blocked Persons; the U.S. Department of
State's lists of persons subject to non-proliferation sanctions; the European
Union Financial Sanctions List; persons and entities subject to Special Measures
regulations under Section 311 of the USA PATRIOT Act and the Bank Secrecy Act.

 

"Securities" means any public offering, private placement or other sale of
securities in the Franchisee, the Hotel or the Hotel Site.

 

"Site" means domain names, the World Wide Web, the Internet, computer
network/distribution systems, or other electronic communications sites.

 

"Standards" means all standards, specifications, requirements, criteria, and
policies that have been and are in the future developed and compiled by us for
use by you in connection with the design, construction, renovation,
refurbishment, appearance, equipping, furnishing, supplying, opening, operating,
maintaining, marketing, services, service levels, quality, and quality assurance
of System Hotels, including the Hotel, and for hotel advertising and accounting,
whether contained in the Manual or set out in this Agreement or other written
communication.

 

"System" means the elements, including know-how, that we designate to
distinguish hotels operating worldwide under the Brand (as may in certain
jurisdictions be preceded or followed by a supplementary identifier such as "by
Hilton") that provide to the consuming public a similar, distinctive,
high-quality hotel service. The System currently includes: the Brand, the Marks,
the Trade Name, and the Standards; access to a reservation service; advertising,
publicity and other marketing programs and materials; training programs and
materials; and programs for our inspection of the Hotel and consulting with you.

 

"System Hotels" means hotels operating under the System using the Brand name.

 

"Term" has the meaning set forth in Section 3.0.

 

"Trade Name" means the name of the Hotel set forth in the Addendum.

 

"Trade Restrictions" means trade, economic or investment sanctions, export
controls, anti-terrorism, non-proliferation, anti-money laundering and similar
restrictions in force pursuant to laws, rules and regulations imposed under Laws
to which the Parties are subject.

 

"Transfer" means in all its forms, any sale, lease, assignment, spin-off,
transfer, or other conveyance of a direct or indirect legal or beneficial
interest.

 

"Transferee" means the proposed new franchisee resulting from a Transfer.

 

"Your Agreements" means any other agreement between you and us or any of the
Entities related to this Agreement, the Hotel and/or the Hotel Site.

 

2.0         GRANT OF LICENSE

 

2.1           Non-Exclusive License. We grant to you and you accept a limited,
non-exclusive License to use the Marks and the System during the Term at, and in
connection with, the operation of the Hotel in accordance with the terms of this
Agreement.

 

6

 

 

2,2          Reserved Rights.

 

2.2.1 This Agreement does not limit our right, or the right of the Entities, to
own, license or operate any Other Business of any nature, whether in the lodging
or hospitality industry or not, and whether under the Brand, a Competing Brand,
or otherwise. We and the Entities have the right to engage in any Other
Businesses, even if they compete with the Hotel, the System, or the Brand, and
whether we or the Entities start those businesses, or purchase, merge with,
acquire, are acquired by, come under common ownership with, or associate with,
such Other Businesses.

 

2.2.2 We may also

 

2.2.2.1 add, alter, delete or otherwise modify elements of the System;

 

2.2.2.2 use or license to others all or part of the System;

 

2.2.2.3 use the facilities, programs, services and/or personnel used in
connection with the System in Other Businesses; and

 

2.2.2.4 use the System, the Brand and the Marks in the Other Businesses.

 

2.2.3 You acknowledge and agree that you have no rights to, and will not make
any claims or demands for, damages or other relief arising from or related to
any of the foregoing activities, and you acknowledge and agree that such
activities will not give rise to any liability on our part, including liability
for claims for unfair competition, breach of contract, breach of any applicable
implied covenant of good faith and fair dealing, or divided loyalty.

 

3.0         TERM

 

The Term shall begin on the Effective Date and will end, without further notice,
on the Expiration Date set forth in the Addendum, unless terminated earlier
under the terms of this Agreement. You acknowledge and agree that this Agreement
is non-renewable and that this Agreement confers on you absolutely no rights of
license renewal or extension whatsoever following the Expiration Date.

 

4.0         OUR RESPONSIBILITIES

 

We have the following responsibilities to you under this Agreement, We reserve
the right to fulfill some or all of these responsibilities through one of the
Entities or through unrelated third parties, in our sole business judgment. We
may require you to make payment for any resulting services or products directly
to the provider.

 

4.1          Training. We may specify certain required and optional training
programs and provide

these programs at various locations. We may charge you for required training
services and materials and for optional training services and materials we
provide to you. You are responsible for all travel, lodging and other expenses
you or your employees incur in attending these programs.

 

4.2          Reservation Service. We will furnish you with the Reservation
Service. The Reservation Service will be furnished to you on the same basis as
it is furnished to other System Hotels, subject to the provisions of Subsection
14.3 below.

 

4.3          Consultation. We may offer consultation services and advice in
areas such as operations, facilities, and marketing. We may establish fees in
advance, or on a project-by-project basis, for any consultation service or
advice you request.

 

4.4          Marketing.

 

4.4.1 We will publish (either in hard copy or electronic form) and make
available to the traveling public a directory that includes System Hotels. We
will include the Hotel in advertising of System Hotels and in international,
national and regional marketing programs in accordance with our general practice
for System Hotels.

 

7

 

 

4.4.2 We will use your Monthly Program Fee to pay for various programs to
benefit the System, including:

 

4.4.2.1 advertising, promotion, publicity, public relations, market research,
and other marketing programs;

 

4.4.2.2 developing and maintaining directories of and Internet sites for System
Hotels;

 

4.4.2.3 developing and maintaining the Reservation Service systems and support;
and

 

4.4.2,4 administrative costs and overhead related to the administration or
direction of these projects and programs.

 

4.4.3 We will have the sole right to determine how and when we spend these
funds, including sole control over the creative concepts, materials and media
used in the programs, the placement and allocation of advertising, and the
selection of promotional programs.

 

4.4.4 We may enter into arrangements for development, marketing, operations,
administrative, technical and support functions, facilities, programs, services
and/or personnel with any other entity, including any of the Entities or a third
party.

 

4.4.5 You acknowledge that Monthly Program Fees are intended for the benefit of
the System and will not simply be used to promote or benefit any one System
Hotel or market. We will have no obligation in administering any activities paid
for with the Monthly Program Fee to make expenditures for you that are
equivalent or proportionate to your payments or to ensure that the Hotel
benefits directly or proportionately from such expenditures.

 

4.4.6 We may create any programs and allocate monies derived from Monthly
Program Fees to any regions or localities, as we consider appropriate in our
sole business judgment. The aggregate of Monthly Program Fees paid to us by
System Hotels does not constitute a trust or "advertising fund" and we are not a
fiduciary with respect to the Monthly Program Fees paid by you and other System
Hotels.

 

4.4.7 We are not obligated to expend funds in excess of the amounts received
from System Hotels. If any interest is earned on unused Monthly Program Fees, we
will use the interest before using the principal. The Monthly Program Fee does
not cover your costs of participating in any optional marketing programs and
promotions offered by us in which you voluntarily choose to participate. These
Monthly Program Fees do not cover the cost of operating the Hotel in accordance
with the Standards.

 

4.5         Inspections/Compliance Assistance. We will administer a quality
assurance program for the System that may include conducting pre-opening and
periodic inspections of the Hotel and guest satisfaction surveys and audits to
ensure compliance with the Standards. You will permit us to inspect the Hotel
without prior notice to you to determine if the Hotel is in compliance with the
Standards. You will cooperate with our representatives during these inspections.
You will then take all steps necessary to correct any deficiencies within the
times we establish. You may be charged a Quality Assurance Re-Evaluation Fee as
set forth in the Standards. You will provide complimentary accommodations for
the quality assurance auditor each time we conduct a regular inspection or a
special on-site quality assurance re-evaluation after the Hotel has failed a
regular quality assurance evaluation or to verify that deficiencies noted in a
quality assurance evaluation report or PIP have been corrected or completed by
the required dates.

 

4.6         Manual. We will issue to you or make available in electronic form
the Manual and any revisions and updates we may make to the Manual during the
Term. You agree to ensure that your copy of the Manual is, at all times, current
and up to date. If there is any dispute as to your compliance with the
provisions of the Manual, the master copy of the Manual maintained at our
principal office will control.

 

8

 

 

4.7         Equipment and Supplies. We will make available to you for use in the
Hotel various purchase, lease, or other arrangements for exterior signs,
operating equipment, operating supplies, and furnishings, which we make
available to other System Hotels.

 

5.0         YOUR RESPONSIBILITIES

 

5.1         Operational and Other Requirements. You must:

 

5.1.1 after the Opening Date, operate the Hotel twenty-four (24) hours a day;

 

5.1.2 operate the Hotel using the System, in compliance with this Agreement and
the Standards, and in such a manner to provide courteous, uniform, respectable
and high quality lodging and other services and conveniences to the public. You
acknowledge that, although we provide the Standards, you have exclusive
day-to-day control of the business and operation of the Hotel and we do not in
any way possess or exercise such control;

 

5A.3 comply with the Standards, including our specifications for all supplies,
products and services. We may require you to purchase a particular brand of
product or service to maintain the common identity and reputation of the Brand,
and you will comply with such requirements. Unless we specify otherwise, you may
purchase products from any authorized .source of distribution; however, we
reserve the right, in our business judgment, to enter into exclusive purchasing
arrangements for particular products or services and to require that you
purchase products or services from approved suppliers or distributors;

 

5.1.4 install, display, and maintain signage displaying or containing the Brand
name and other distinguishing characteristics in accordance with Standards we
establish for System Hotels;

 

5.1.5 comply with Standards for the training of persons involved in the
operation of the Hotel, including completion by the General Manager and other
key personnel of the Hotel of a training program for operation of the Hotel
under the System, at a site we designate. You will pay us all fees and charges,
if any, we require for your personnel to attend these training programs. You are
responsible for all travel, lodging and other expenses you or your employees
incur in attending these programs;

 

5.1.6 purchase and maintain property management, revenue management, in-room
entertainment, telecommunications, high-speed Internet access, and other
computer and technology systems that we designate for the System or any portion
of the System based on our assessment of the long-term best interests of System
Hotels, considering the interest of the System as a whole;

 

5.1.7 advertise and promote the Hotel and related facilities and services on a
local and regional basis in a first-class, dignified manner, using our identity
and graphics Standards for all System Hotels, at your cost and expense. You must
submit to us for our approval samples of all advertising and promotional
materials that we have not previously approved (including any materials in
digital, electronic or computerized form or in any form of media that exists now
or is developed in the future) before you produce or distribute them. You will
not begin using the materials until we approve them. You must immediately
discontinue your use of any advertising or promotional material we disapprove,
even if we previously approved the materials;

 

5.1.8 participate in and pay all charges in connection with all required System
guest complaint resolution programs, which programs may include chargebacks to
the Hotel for guest refunds or credits and all required System quality assurance
programs, such as guest comment cards, customer surveys and mystery shopper
programs. You must maintain minimum performance Standards and scores for quality
assurance programs we establish;

 

9

 

 

5.1.9 honor all nationally recognized credit cards and credit vouchers issued
for general credit purposes that we require and enter into all necessary credit
card and voucher agreements with the issuers of such cards or vouchers;

 

6.1.10 participate in and use the Reservation Service, including any additions,
enhancements, supplements or variants we develop or adopt, and honor and give
first priority on available rooms to all confirmed reservations referred to the
Hotel through the Reservation Service. The only reservation service or system
you may use for outgoing reservations referred by or from the Hotel to other
Network Hotels will be the Reservation Service or other reservation services we
designate;

 

5.1.11 comply with Laws and, on request, give evidence to us of compliance;

 

5.1.12 participate in, and promptly pay all fees, commissions and charges
associated with, all travel agent commission programs and third-party
reservation and distribution services (such as airline reservation systems), all
as required by the Standards and in accordance with the terms of these programs,
all of which may be modified;

 

5.1.13 not engage, directly or indirectly, in any cross-marketing or
cross-promotion of the Hotel with any Other Hotel or related business, without
our prior written consent. You agree to refer guests and customers, wherever
reasonably possible, only to System Hotels or Network Hotels. We may require you
to participate in programs designed to refer prospective customers to Other
Hotels. You must display all material, including brochures and promotional
material we provide for System Hotels and Network Hotels, and allow advertising
and promotion only of System Hotels and Network Hotels on the Hotel Site, unless
we specifically direct you to include advertising or promotion of Other Hotels;

 

5.1.14 treat as confidential the Standards, the Manual and all other Proprietary
Information. You acknowledge and agree that you do not acquire any interest in
the Proprietary Information other than the right to utilize the same in the
development and operation of the Hotel under the terms of this Agreement. You
agree that you will not use the Proprietary Information in any business or for
any purpose other than in the development and operation of the Hotel under the
System and will maintain the absolute confidentiality of the Proprietary
Information during and after the Term. You will not make unauthorized copies of
any portion of the Proprietary Information; and will adopt and implement all
procedures we may periodically establish in our business judgment to prevent
unauthorized use or disclosure of the Proprietary Information, including
restrictions on disclosure to employees and the use of non-disclosure and
non-competition clauses in agreements with employees, agents and independent
contractors who have access to the Proprietary information;

 

5.1.15 not become a Competitor, or permit your Affiliate to become a Competitor,
in the upscale hotel market segment, or any substantially equivalent market
segment, as determined by Smith Travel Research ("STR") (or, if STR is no longer
in existence, STR's successor or other such industry resource that is as equally
as reputable as STR);

 

5.1.16 own fee simple title (or long-term ground leasehold interest for a term
equal to the Term) to the real property and improvements that comprise the Hotel
and the Hotel Site, or alternatively, at our request, cause the fee simple
owner, or other third party acceptable to us, to provide its guaranty covering
all of your obligations under this Agreement in form and substance acceptable to
us;

 

5.1.17 maintain legal possession and control of the Hotel and Hotel Site for the
Term and promptly deliver to us a copy of any notice of default you receive from
any mortgagee, trustee under any deed of trust, or ground lessor for the Hotel,
and on our request, provide any additional information we may request related to
any alleged default;

 

5.1.18 not directly or indirectly conduct, or permit by lease, concession
arrangement or otherwise, gaming or casino operations in or connected to the
Hotel or on the Hotel Site, or otherwise engage in any activity which, in our
business judgment, is likely to adversely reflect upon or affect in any manner,
any gaming licenses or permits held by the Entities or the then-current stature
of any of the Entities with any gaming commission, board, or similar
governmental or regulatory agency, or the reputation or business of any of the
Entities;

 

10

 

 

5.1.19 not directly or indirectly conduct or permit the marketing or sale of
timeshares, vacation ownership, fractional ownership, condominiums or like
schemes at, or adjacent to, the Hotel. This restriction will not prohibit you
from directly or indirectly conducting timeshare, vacation ownership, fractional
ownership, or condominium sales or marketing at and for any property located
adjacent to the Hotel that is owned or leased by you so long as you do not use
any of the Marks in such sales or marketing efforts and you do not yse the Hotel
or its facilities in such sales and marketing efforts or in the business
operations of the adjacent property;

 

5.1.20 participate in and pay all charges related to our marketing programs (in
addition to programs covered by the Monthly Program Fee), all guest frequency
programs we require, and any optional programs that you opt into;

 

5.1.21 honor the terms of any discount or promotional programs (including any
frequent guest program) that we offer to the public on your behalf, any room
rate quoted to any guest at the time the guest makes an advance reservation, and
any award certificates issued to Hotel guests participating in these programs;

 

5.1.22 after the Effective Date, maintain, at your expense, insurance of the
types and in the minimum amounts we specify in the Standards. All such insurance
must be with insurers having the minimum ratings we specify, name as additional
insureds the parties we specify in the Standards, and carry the endorsements and
notice requirements we specify in the Standards. If you fail or neglect to
obtain or maintain the insurance or policy limits required by this Agreement or
the Standards, we have the option, but not the obligation, to obtain and
maintain such insurance without notice to you, and you will immediately on our
demand pay us the premiums and cost we incur in obtaining this insurance;

 

5.1.23 not share the business operations and Hotel facilities with any Other
Hotel or other business;

 

5.1.24 not engage in any tenant-in-common syndication or Transfer of any
tenant-incommon interest in the Hotel or the Hotel Site; and

 

5.1.25 promptly provide to us all information we reasonably request about you
and your Affiliates (including your respective beneficial owners, officers,
directors, shareholders, partners or members) and/or the Hotel, title to the
property on which the Hotel is constructed and any other property used by the
Hotel. You will not be required to provide us information about Publicly Traded
Equity Owners with a non-Controlling Equity Interest except as we deem necessary
in our legal or business judgment to ensure compliance by us or our Affiliates
with applicable Laws.

 

6.0         HOTEL WORK

 

6.1         Necessary Consents.

 

6A.1 You must obtain our prior written consent before retaining or engaging any
architect, interior designer, general contractor and major subcontractors for
the Hotel. We will not unreasonably withhold such consent.

 

6.1.2 Plans and Designs must be submitted to us in accordance with the schedule
specified in the Addendum or any PIP. Before we approve your Plans, your
architect or other certified professional must certify to us that the Plans
comply with all Laws related to accessibility/accommodations/facilities for
those with disabilities.

 

11

 

 

6.1.3 You shall not commence any Hotel Work unless and until we have issued our
written consent in respect of the Plans and Designs, which consent will not be
unreasonably withheld.

 

6.1.4 Once we have provided our consent to the Plans and Designs, no change may
be made to the Plans or Designs without our prior written consent. By consenting
to the Plans and Designs or any changes or modifications to the Plans and
Designs, we do not warrant the depth of our analysis or assume any
responsibility or liability for the suitability of the Plans and Designs or the
resulting Hotel Work,

 

6.1.5 You are solely responsible for ensuring that the Plans and Designs
(including Plans and Designs for Hotel Work) comply with our then-current
Standards, the Manual, and all Laws.

 

6.2         Initial Hotel Work. You will perform or cause the Hotel Work to be
performed in accordance with this Agreement, the approved Plans and Designs, the
Manual and, for Renovation Work, the PIP. You will bear the entire cost of the
Hotel Work, including the cost of the Plans and Designs, professional fees,
licenses, permits, equipment, furniture, furnishings and supplies. You are
solely responsible for obtaining all necessary licenses, permits and zoning
variances required for the Hotel Work.

 

6.3         Commencement and Completion of the Hotel Work.

 

6.3.1 You will commence the Hotel Work on or before the Construction
Commencement Date or Renovation Commencement Date specified in the Addendum. You
may request an extension by submitting a written request for our approval before
the applicable deadline, describing the status of the project and the reason for
the requested extension, and paying our then-current extension fee. We may
condition our approval on an update to the Plans and Designs. Once commenced,
the Hotel Work will continue uninterrupted except to the extent continuation is
prevented by events of Force Majeure. You must give written notice to us
specifying the nature and duration of any event of Force Majeure promptly after
becoming aware of the event, and specifying that you have used, and continue to
use, reasonable endeavours to mitigate the effects of such event until such
event ceases to exist. On verification of the event of Force Majeure, we will
approve an extension of the Construction Commencement Date or Renovation Work
Completion Date for up to eighteen (18) months. You must promptly provide to us
evidence that the Construction Work has commenced if we request it.

 

6.3.2 The Hotel Work must be completed and the Hotel must be furnished,
equipped, and otherwise made ready to open in accordance with the terms of this
Agreement no later than the Construction Work Completion Date or Renovation Work
Completion Date specified in the Addendum. You may request an extension by
submitting a written request for our approval before the applicable deadline,
describing the status of the project and the reason for the requested extension,
and paying our then-current extension fee.

 

6.3.3 On completion of the Hotel Work and, as a condition to our authorization
to open the Hotel, your architect, general contractor or other certified
professional must provide us with a certificate stating that the as-built
premises comply with all Laws relating to
accessibility/accommodations/facilities for those with disabilities.

 

6.4          Opening the Hotel Under This Agreement.

 

6.4.1 You will open the Hotel on the Opening Date. You will not open the Hotel
unless and until you receive our written consent to do so pursuant to Subsection
6.4.2 or 6.4.3.

 

6.4.2 You will give us at least fifteen (15) days advance notice that you have
complied with all the terms and conditions of this Agreement and the Hotel is
ready to open. We will use reasonable efforts within fifteen (15) days after we
receive your notice to visit the Hotel and to conduct other investigations as we
deem necessary to determine whether to authorize the opening of the Hotel, but
we will not be liable for delays or loss occasioned by our inability to complete
our investigation and to make this determination within the fifteen (15) day
period. If you fail to pass our initial opening site visit, we may, in our sole
business judgment, charge you reasonable fees associated with any additional
visits.

 

12

 

 

6.4.3 We shall be entitled to withhold our consent to the opening of the Hotel
until:

 

6.4.3.1 you have complied with all the terms and conditions in this Agreement;

 

6.4.3.2 your staff has received adequate training and instruction in the manner
we require;

 

6.4.3.3 you have received authorization to open the Hotel from the relevant
governmental authority for the jurisdiction in which the Hotel is located, if
applicable; and

 

6.4.3.4 all fees and charges you owe to us or the Entities have been paid.

 

6.4.4 Opening the Hotel before the Opening Date is a material breach of this
Agreement.

 

6.4.4.1 You will pay us Liquidated Damages in the amount of Five Thousand
Dollars ($5,000) per day if you open the Hotel before the Opening Date to
compensate us for the damage caused by such breach. You must also reimburse us
for all of our costs and expenses, including legal fees, incurred in enforcing
our rights under this Agreement.

 

6.4.4.2 These Liquidated Damages for damage to our Marks shall not limit or
exclude any other remedies we may have at law or in equity. You acknowledge and
agree that that the Liquidated Damages payable under this Subsection represent a
reasonable estimate of the minimum just and fair compensation for the damages we
will suffer as the result of the opening of the Hotel before the Opening Date in
material breach of this Agreement.

 

6.5                          Performance of Agreement. You must satisfy all of
the terms and conditions of this Agreement, and equip, supply, staff and
otherwise make the Hotel ready to open under our Standards. As a result of your
efforts to comply with the terms and conditions of this Agreement, you will
incur significant expense and expend substantial time and effort. You
acknowledge and agree that we will have no liability or obligation to you for
any losses, obligations, liabilities or expenses you incur if we do not
authorize the Hotel to open or if we terminate this Agreement because you have
not complied with the terms and conditions of this Agreement.

 

6.6                          Hotel Refurbishment and Room Addition.

 

6.6.1 We may periodically require you to modernize, rehabilitate and/or upgrade
the Hotel's fixtures, equipment, furnishings, furniture, signs, computer
hardware and software and related equipment, supplies and other items to meet
the then-current Standards. You will make these changes at your sole cost and
expense and in the time frame we require.

 

6.6.2 You may not make any significant changes (including major changes in
structure, design or decor) in the Hotel. Minor redecoration and minor
structural changes that comply with our Standards will not be considered
significant.

 

6.6.3 You may not make any change in the number of approved Guest Rooms in the
Addendum. if you wish to add additional Guest Rooms to the Hotel after the
Opening Date, you must submit an application to obtain our consent. If we
consent to the addition of Guest Rooms at the Hotel, you must pay us our
then-current Room Addition Fee. As a condition to our granting approval of your
application, we may require you to modernize, rehabilitate or upgrade the Hotel
in accordance with Subsection 6.6.1 of this Agreement, and to pay us our
then-current PIP Fee to prepare a PIP to determine the renovation requirements
for the Hotel. We may also require you to execute an amendment to this Agreement
covering the terms and conditions of our consent to the addition of Guest Rooms.

 

13

 

 

7.0         STAFF AND MANAGEMENT OF THE HOTEL

 

7.1 You are solely responsible for the management of the Hotel's business. You
will provide qualified and experienced management (a "Management Company") and
an individual to manage the Hotel (a "General Manager"), each approved by us in
writing. We have the right to communicate directly with the Management Company
and managers at the Hotel. We may rely on the communications of such managers or
Management Company as being on your behalf. Any Management Company and/or
General Manager must have the authority to perform all of your obligations under
this Agreement. The engagement of a Management Company does not reduce your
obligations under this Agreement. In the case of any conflict between this
Agreement and any agreement with the Management Company or General Manager, this
Agreement prevails.

 

7.2 You represent and agree that you have not, and will not, enter into any
lease, management agreement or other similar arrangement for the operation of
the Hotel or any part of the Hotel without our prior written consent. To be
approved by us as the operator of the Hotel, you, any proposed Management
Company and any proposed General Manager must be qualified to manage the Hotel.
We may refuse to approve you, any proposed Management Company or any proposed
General Manager who is a Competitor or which, in our business judgment, is
inexperienced or unqualified in managerial skills or operating capability or is
unable or unwilling to adhere fully to your obligations under this Agreement.

 

7.3 If the Management Company becomes a Competitor or the Management Company
and/or the General Manager resigns or is terminated by you or otherwise becomes
unsuitable in our sole business judgment to manage the Hotel during the Term,
you will have ninety (90) days to retain a qualified substitute Management
Company and/or General Manager acceptable to us.

 

8.0         PAYMENT OF FEES

 

8.1          Monthly Fees. Beginning on the Effective Date, you will pay to us
for each month (or part of a month, including the final month you operate under
this Agreement) the Monthly Fees, each of which is set forth in the Addendum.

 

8.2          Calculation and Payment of Fees.

 

8.2.1 The Monthly Fees will be calculated in accordance with the accounting
methods of the then-current Uniform System of Accounts for the Lodging Industry,
or such other accounting methods specified by us in the Manual.

 

8.2.2 The Monthly Fees will be paid to us at the place and in the manner we
designate on or before the fifteenth (15th) day of each month and will be
accompanied by our standard schedule setting forth in reasonable detail the
computation of the Monthly Fees for such month.

 

8.2.3 We may require you to transmit the Monthly Fees and all other payments
required under this Agreement by wire transfer or other form of electronic funds
transfer and to provide the standard schedule in electronic form. You must bear
all costs of wire transfer or other form of electronic funds transfer or other
electronic payment and reporting.

 

8.2.4 In the event of fire or other insured casualty that results in a reduction
of Gross Rooms Revenue, you will determine and pay us, from the proceeds of any
business interruption or other insurance applicable to loss of revenues, an
amount equal to the forecasted Monthly Fees, based on the Gross Rooms Revenue
amounts agreed on between you and your insurance company that would have been
paid to us in the absence of such casualty.

 

14

 

 

8.3 Other Fees. You will timely pay all amounts due us or any of the Entities
for any invoices or for goods or services purchased by or provided to you or
paid by us or any of the Entities on your behalf, including pre-opening sales
and operations training or extension fees as specified on the Addendum.

 

8.4 Taxes. If a Gross Receipts Tax is imposed on us or the Entities based on
payments made by you related to this Agreement, then you must reimburse us or
the Entity for such Gross Receipts Tax to ensure that the amount we or the
Entity retains, after paying the Gross Receipts Tax, equals the net amount of
the payments you are required to pay us or the Entity had such Gross Receipts
Tax not been imposed. You are not required to pay income taxes payable by us or
any Entity as a result of our net income relating to fees collected under this
Agreement.

 

8.5 Application of Fees. We may apply any amounts received from you to any
amounts due under this Agreement.

 

9.0         PROPRIETARY RIGHTS

 

9.1          Our Proprietary Rights.

 

9.1.1 You will not contest, either directly or indirectly during or after the
Term:

 

9.1.1.1 our (and/or any Entities') ownership of, rights to and interest in the
System, Brand, Marks and any of their elements or components, including present
and future distinguishing characteristics and agree that neither you nor any
design or construction professional engaged by you may use our Standards, our
Manual or your approved Plans and Designs for any hotel or lodging project other
than the Hotel;

 

9.1.1.2 our sole right to grant licenses to use all or any elements or
components of the System;

 

9.1.1.3 that we (and/or the Entities) are the owner of (or the licensee of, with
the right to sub-license) all right, title and interest in and to the Brand and
the Marks used in any form and in any design, alone or in any combination,
together with the goodwill they symbolize; or

 

9,1.1.4 the validity or ownership of the Marks.

 

9.1.2 You acknowledge that these Marks have acquired a secondary meaning which
indicates that the Hotel, Brand and System are operated by or with our approval.
All improvements and additions to, or associated with, the System, all Marks,
and all goodwill arising from your use of the System and the Marks, will inure
to our benefit and become our property (or that of the applicable Entities),
even if you develop them.

 

9.1.3 You will not apply for or obtain any trademark or service mark
registration of any of the Marks or any confusingly similar marks in your name
or on behalf of or for the benefit of anyone else. You acknowledge that you are
not entitled to receive any payment or other value from us or from any of the
Entities for any goodwill associated with your use of the System or the Marks,
or any elements or components of the System.

 

9.2          Trade Name, Use of the Marks.

 

9,2.1 Trade Name.

 

9.2.1.1 The Hotel will be initially known by the Trade Name set forth in the
Addendum. We may change the Trade Name, the Brand name and/or any of the Marks
(but not the Principal Mark), or the way in which any of them (including the
Principal Mark) are depicted, at any time at our sole option and at your
expense. You may not change the Trade Name without our specific prior written
consent.

 

15

 

 

9.2.1.2 You acknowledge and agree that you are not acquiring the right to use
any service marks, copyrights, trademarks, trade dress, logos, designs,
insignia, emblems, symbols, slogans, distinguishing characteristics, trade
names, domain names or other marks or characteristics owned by us or licensed to
us that we do not specifically designate to be used in the System.

 

9.3         Use of Trade Name and Marks. You will operate under the Marks, using
the Trade Name, at the Hotel. You will not adopt any other names or marks in
operating the Hotel without our approval. You will not, without our prior
written consent, use any of the Marks, or the word "Hilton," or other Network
trademarks, trade names or service marks, or any similar words or acronyms, in:

 

9.3.1 your corporate, partnership, business or trade name; 9.3.2 any
Internet-related name (including a domain name);

 

9.3.3 or any business operated separately from the Hotel, including the name or
identity of developments adjacent to or associated with the Hotel.

 

9.4          Trademark Disputes.

 

9.4.1 You will immediately notify us of any infringement or dilution of or
challenge to your use of any of the Marks and will not, absent a court order or
our prior written consent, communicate with any other person regarding any such
infringement, dilution, challenge or claim. We will take the action we deem
appropriate with respect to such challenges and claims and have the sole right
to handle disputes concerning use of all or any part of the Marks or the System.
You will fully cooperate with us and any applicable Entity in these matters. We
will reimburse you for expenses incurred by you as the direct result of
activities undertaken by you at our prior written request and specifically
relating to the trademark dispute at issue. We will not reimburse you for any
other expenses incurred by you for cooperating with us or the Entities.

 

9.4.2 You appoint us as your exclusive attorney-in-fact, to prosecute, defend
and/or settle all disputes of this type at our sole option. You will sign any
documents we or the applicable Entity believe are necessary to prosecute, defend
or settle any dispute or obtain protection for the Marks and the System and will
assign to us any claims you may have related to these matters. Our decisions as
to the prosecution, defense or settlement of the dispute will be final. All
recoveries made as a result of disputes regarding use of all or part of the
System or the Marks will be for our account.

 

9.5          Web Sites.

 

9.5.1 You may not register, own, maintain or use any Sites that relate to the
Network or the Hotel or that include the Marks, The only domain names, Sites, or
Site contractors that you may use relating to the Hotel or this Agreement are
those we assign or otherwise approve in writing. You acknowledge that you may
not, without a legal license or other legal right, post on your Sites any
material in which any third party has any direct or indirect ownership interest.
You must incorporate on your Sites any information we require in the manner we
deem necessary to protect our Marks.

 

9.5.2 Any use of the Marks on any Site must conform to our requirements,
including the identity and graphics Standards for all System hotels. Given the
changing nature of this technology, we have the right to withhold our approval,
and to withdraw any prior approval, and to modify our requirements.

 

16

 

 

9.6          Covenant.

 

9.6.1 You agree, as a direct covenant with us and the Entities, that you will
comply with all of the provisions of this Agreement related to the manner, terms
and conditions of the use of the Marks and the termination of any right on your
part to use any of the Marks. Any non-compliance by you with this covenant or
the terms of this Agreement related to the Marks, or any unauthorized or
improper use of the System or the Marks, will cause irreparable damage to us
and/or to the Entities and is a material breach of this Agreement.

 

9.6.2 If you engage in such non-compliance or unauthorized and/or improper use
of the System or the Marks during or after the Term, we and any of the
applicable Entities, along with the successors and assigns of each, will be
entitled to both temporary and permanent injunctive relief against you from any
court of competent jurisdiction, in addition to all other remedies we or the
Entities may have at law. You consent to the entry of such temporary and
permanent injunctions. You must pay all costs and expenses, including reasonable
attorneys' fees, expert fees, costs and other expenses of litigation that we
and/or the Entities may incur in connection with your non-compliance with this
covenant.

 

10.0 REPORTS, RECORDS, AUDITS, AND PRIVACY 10.1 Reports.

 

10.1.1 At our request, you will prepare and deliver to us the Reports containing
the Operational Information (and any other information we reasonable require) in
the form, manner and time frame we require. At a minimum, by the fifteenth
(15th) day of each month, you will submit to us the Operational Information for
the previous month and reflecting the computation of the amounts then due under
Section 8, in the form, manner and time frame we require.

 

10.1.2 The Reports will be certified as accurate in the manner we require. You
will permit us to inspect your books and records at all reasonable times.

 

10.2 Maintenance of Records. You will prepare, on a current basis, (and preserve
for no less than the greater of four (4) years or the time period we stated in
our record retention requirements), complete and accurate records concerning
Gross Rooms Revenue and all financial, operating, marketing and other aspects of
the Hotel. You will maintain an accounting system that fully and accurately
reflects all financial aspects of the Hotel and its business. These records will
include books of account, tax returns, governmental reports, register tapes,
daily reports, and complete quarterly and annual financial statements (including
profit and loss statements, balance sheets and cash flow statements) and will be
prepared in the form, manner and time frame we require.

 

10.3 Audit.

 

10.3.1 We may require you to have the Gross Rooms Revenue, fees or other monies
due to us computed and certified as accurate by a certified public accountant.
During the Term and for two (2) years thereafter, we and our authorized agents
have the right to verify Operational Information required under this Agreement
by requesting, receiving, inspecting and auditing, at all reasonable times, any
and all records referred to above wherever they may be located (or elsewhere if
we request).

 

10.3.2 If any inspection or audit reveals that you understated or underpaid any
payment due to us, you will promptly pay to us the deficiency plus interest from
the date each payment was due until paid at the interest rate set forth in
Section 17.15 of this Agreement.

 

10.3.3 If the audit or inspection reveals that the underpayment is willful, or
is for five percent (5%) or more of the total amount owed for the period being
inspected, you will also reimburse us for all inspection and audit costs,
including reasonable travel, lodging, meals, salaries and other expenses of the
inspecting or auditing personnel. Our acceptance of your payment of any
deficiency will not waive any rights we may have as a result of your breach,
including our right to terminate this Agreement. If the audit discloses an
overpayment, we will credit this overpayment against your future payments due
under this Agreement, without interest, or, if no future payments are due under
this Agreement, we will promptly pay you the amount of the overpayment without
interest.

 

17

 

 

10.4       Ownership of Information. All Information we obtain from you and all
revenues we derive from such Information will be our property and Proprietary
Information that we may use for any reason, including making a financial
performance representation in our franchise disclosure documents. At your sole
risk and responsibility, you may use Information that you acquire from third
parties in connection with operating the Hotel, such as Personal Information, at
any time during or after the Term, to the extent that your use is permitted by
Law.

 

10.5       Privacy and Data Protection. You will:

 

10.5.1 comply with all applicable Privacy Laws;

 

10.5.2 comply with all Standards that relate to Privacy Laws and the privacy and
security of Personal Information;

 

10.5.3 refrain from any action or inaction that could cause us or the Entities
to breach any Privacy Laws;

 

10.5.4 do and execute, or arrange to be done and executed, each act, document
and thing we deem necessary in our business judgment to keep us and the Entities
in compliance with the Privacy Laws; and

 

10.5.5 immediately report to us the theft or loss of Personal Information (other
than the Personal Information of your own officers, directors, shareholders,
employees or service providers).

 

11.0      CONDEMNATION AND CASUALTY

 

11.1       Condemnation. You must immediately inform us of any proposed taking
of any portion of the Hotel by eminent domain. If, in our business judgment, the
taking is significant enough to render the continued operation of the Hotel in
accordance with the Standards and guest expectations impractical, then we may
terminate this Agreement on written notice to you and you will not pay us
Liquidated Damages. If such taking, in our business judgment, does not require
the termination of this Agreement, then you will make all necessary
modifications to make the Hotel conform to its condition, character and
appearance immediately before such taking, according to Plans and Designs
approved by us. You will take all measures to ensure that the resumption of
normal operations at the Hotel is not unreasonably delayed.

 

11.2       Casualty.

 

11.2.1 You must immediately inform us if the Hotel is damaged by fire or other
casualty. If the damage or repair requires closing the Hotel, you may choose to
repair or rebuild the Hotel according to the Standards, provided you: begin
reconstruction within six (6) months after closing and reopen the Hotel for
continuous business operations as soon as practicable (but in any event no later
than eighteen (18) months after the closing of the Hotel) and give us at least
thirty (30) days notice of the projected date of reopening. If you cannot begin
or complete reconstruction within these time frames, you may request extension
approval from us in writing, describing the status of the project and the reason
for the requested extension, which we will consider in accordance with our
standard business practice. Once the Hotel is closed, you will not promote the
Hotel as a System Hotel or otherwise identify the Hotel using any of the Marks
without our prior written consent.

 

18

 

 

11.2.2 You and we each have the right to terminate this Agreement if you elect
not to repair or rebuild the Hotel as set forth above in Subsection 11.2.1,
provided the terminating party gives the other party sixty (60) days written
notice. We will not require you to pay Liquidated Damages unless you or one of
your Affiliates own and/or operate a hotel at the Hotel Site under a lease,
license or franchise from a Competitor within three (3) years of the termination
date.

 

11.3 No Extensions of Term. Nothing in this Section 11 will extend the Term.

 

12.0 NOTICE OF INTENT TO MARKET

 

Except in the case of a Transfer governed by Subsection 13.2.1 or 13.2.2 of this
Agreement, if you or a Controlling Affiliate want to Transfer any Equity
Interest, you must give us written notice, concurrently with beginning your
marketing efforts.

 

13.0 TRANSFERS

 

13.1        Our Transfer.

 

13.1.1 We may assign or Transfer this Agreement or any of our rights, duties, or
assets under this Agreement, by operation of law or otherwise, to any person or
legal entity without your consent, provided that any such person or legal entity
shall be required to assume all of our obligations to permit you to operate the
Hotel under the Brand after such assignment. Any of the Entities may transfer,
sell, dispose of, or otherwise convey, their ownership rights in us or any of
our Affiliates, by operation of law or otherwise, including by public offering,
to any person or legal entity without your consent.

 

13.1.2 If we assign this Agreement to a third party who expressly assumes our
obligations under this Agreement, we will no longer have any performance or
other obligations to you under this Agreement and your right to use any
programs, rights or services provided to you by us or our Affiliates under this
Agreement will terminate.

 

13.2        Your Transfer. You understand and acknowledge that the rights and
duties in this Agreement are personal to you and that we are entering into this
Agreement in reliance on your business skill, financial capacity, and the
personal character of you, your officers, directors, partners, members,
shareholders or trustees. A Transfer by you of any Equity Interest, or this
Agreement, or any of your rights or obligations under this Agreement, or a
Transfer by an Equity Owner is prohibited other than as expressly permitted
herein.

 

13.2.1 Permitted Transfers That Do Not Require Notice or Consent. The following
Transfers are permitted without giving notice or obtaining our consent if the
Permitted Transfer does not result in a change in Control of the Franchisee, the
Hotel or the Hotel Site and you meet the requirements set forth below.

 

13.2.1.1 Privately Held Equity Interests: Less than 25% Change/No Change of
Control. An Equity Interest that is not publicly traded may be Transferred if,
immediately after the transaction, the transferee Equity Owner will own less
than twenty-five percent (25%) of the Equity Interest.

 

13.2.1.2 Publicly Traded Equity Interests. A Publicly Traded Equity interest may
be Transferred.

 

19

 

 

13.2.2 Permitted Transfers That Require Notice and Consent. We will permit you
or any Equity Owner named in the Addendum as of the Effective Date (or any
transferee Equity Owner we subsequently approve) to engage in the Permitted
Transfers set forth below if any such Permitted Transfer does not result in a
change of Control of the Franchisee, the Hotel or the Hotel Site and: (a) the
proposed transferee is not a Sanctioned Person or a Competitor; (b) you give us
at least sixty (60) days' advance written notice of the proposed Permitted
Transfer (including the identity and contact information for any proposed
transferee and any other information we may require in order to review the
proposed Permitted Transfer); (c) you pay to us a nonrefundable processing fee
of Five Thousand Dollars ($5,000) with the Permitted Transfer request; (d) you
follow our then-current procedure for processing Permitted Transfers; and (e)
you execute any documents required by us for processing Permitted Transfers. If
a Permitted Transfer listed in Subsection 13.2.2 otherwise qualifies as a
Permitted Transfer without notice or consent under Subsection 13.2.1, the
provisions of Subsection 13.2.1 will control.

 

13.2.2.1 Affiliate Transfer. You or any Equity Owner may Transfer an Equity
Interest or this Agreement to an Affiliate.

 

13.2.2,2 Transfers to a Family Member or Trust, If you or any Equity Owner as of
the Effective Date are a natural person, you and such Equity Owner may Transfer
an Equity Interest or this Agreement to an immediate family member (i.e.,
spouse, children, parents, siblings) or to a trust for your benefit or the
benefit of the Equity Owner or the Equity Owner's immediate family members.

 

13.2.2.3 Transfer On Death. On the death of Franchisee or an Equity Owner who is
a natural person, this Agreement or the Equity Interest of the deceased Equity
Owner may Transfer in accordance with such person's will or, if such person dies
intestate, in accordance with laws of intestacy governing the distribution of
such person's estate, provided that: (i) the transfer on death is to an
immediate family member or to a legal entity formed by such family member(s);
and (ii) within one (1) year after the death, such family member(s) or entity
meet all of our then-current requirements for an approved Transferee.

 

13.2.2.4 Privately Held Equity Interests: 25% or Greater Change/No Change of
Control. You or any Equity Owner as of the Effective Date (or any transferee
Equity Owner we subsequently approve) may Transfer an Equity Interest in
Franchisee even though, after the completion of such Transfer, twenty-five
percent (25%) or more of the Equity Interests in Franchisee will have changed
hands since the Effective Date of this Agreement.

 

13.2.3 Change of Ownership Transfer. Any proposed Transfer that is not described
in Subsection 13.2.1 or 13.2,2 is a Change of Ownership Transfer. We will have
sixty (60) days from our receipt of the completed and signed franchise
application to consent or withhold our consent to any proposed Change of
Ownership Transfer. You consent to our communication with any party we deem
necessary about the Hotel in order for us to evaluate the proposed Change of
Ownership Transfer. Our consent to the Change of Ownership Transfer is subject
to the following conditions, all of which must be satisfied at or before the
date of closing the Change of Ownership Transfer ("Closing"):

 

13.2.3.1 the Transferee submits a Change of Ownership Application, pays our then
current franchise application fee and any PIP Fee, executes our then-current
form of new franchise agreement and all ancillary forms, including a guaranty
from a third-party acceptable to us, if required;

 

13.2.3.2 you are not in default of this Agreement or any other agreements with
us or our Affiliates;

 

13.2.3.3 you or the Transferee pay all amounts due to us and the Entities
through the date of the Closing;

 

13.2.3.4 you execute our then-current form of voluntary termination agreement,
which may include a general release, covering termination of this Agreement;

 

13.2.3.5 you conclude to our satisfaction, or provide adequate security for, any
suit, action, or proceeding pending or threatened against you, us or any Entity
with respect to the Hotel, which may result in liability on the part of us or
any Entity;

 

20

 

 

13.2.3.6 you, the Transferee and/or transferee Equity Owner(s) submit to us all
information related to the Transfer that we require, including applications; and

 

13.2.3.7 the Transferee meets our then-current business requirements for new
franchisees and is neither a Sanctioned Person nor a Competitor.

 

13.2.4 Public Offering or Private Placement.

 

13.2.4.1 Any offering by you of Securities requires our review if you use the
Marks, or refer to us or this Agreement in your offering. All materials required
by any Law for the offer or sale of those Securities must be submitted to us for
review at least sixty (60) days before the date you distribute those materials
or fife them with any governmental agency, including any materials to be used in
any offering exempt from registration under any securities laws.

 

13.2.4.2 You must submit to us a non-refundable Five Thousand Dollar ($5,000)
processing fee with the offering documents and pay any additional costs we may
incur in reviewing your documents, including reasonable attorneys' fees. Except
as legally required to describe the Hotel in the offering materials, you may not
use any of the Marks or otherwise imply our participation or that of Hilton
Worldwide or any other Entity in or endorsement of any Securities or any
Securities offering.

 

13.2.4.3 We have the right to approve any description of this Agreement or of
your relationship with us, or any use of the Marks, contained in any prospectus,
offering memorandum or other communications or materials you use in the sale or
offer of any Securities. Our review of these documents will not in any way be
considered our agreement with any statements contained in those documents,
including any projections, or our acknowledgment or agreement that the documents
comply with any Laws.

 

13.2.4.4 You may not sell any Securities unless you clearly disclose to all
purchasers and offerees that: (i) neither we, nor any Entity, nor any of our or
their respective officers, directors, agents or employees, will in any way be
deemed an issuer or underwriter of the Securities, as those terms are defined in
applicable securities laws; and (ii) we, the Entities, and our respective
officers, directors, agents and employees have not assumed and will not have any
liability or responsibility for any financial statements, prospectuses or other
financial information contained in any prospectus or similar written or oral
communication.

 

13.2.4.5 You must indemnify, defend and hold the Indemnified Parties free and
harmless of and from any and all liabilities, costs, damages, claims or expenses
arising out of or related to the safe or offer of any of your Securities to the
same extent as provided in Subsection 15.1 of this Agreement.

 

13.2.5 Mortgages and Pledges to Lending Institutions.

 

13.2.5.1 You or an Equity Owner may mortgage or pledge the Hotel or an Equity
Interest to a lender that finances the acquisition, development or operation of
the Hotel, without notifying us or obtaining our consent, provided that: (i) you
or the applicable Equity Owner are the sole borrower; and (ii) the loan is not
secured by any other hotels or other collateral.

 

13.2.5.2 You must notify us, in writing, before incurring other proposed
indebtedness that involves a mortgage or pledge of the Hotel or an Equity
Interest, or a collateral assignment of this Agreement, so that we can evaluate
the structure to determine whether any special agreements and/or assurances from
the lender, the Franchisee and/or its Equity Owners will be required including a
"lender comfort letter" or a loan related guaranty, in a form satisfactory to
us. We may charge a fee for our review of a proposed mortgage or pledge and for
the processing of a lender comfort letter.

 

21

 

 

13.2.6 Commercial Leases. You may lease or sublease commercial space in the
Hotel, or enter into concession arrangements for operations in connection with
the Hotel, in the ordinary course of business, subject to our right to review
and approve the nature of the proposed business and the proposed brand and
concept, all in keeping with our Standards for System Hotels.

 

14.0 TERMINATION

 

14.1        Termination with Opportunity to Cure. We may terminate this
Agreement by written notice to you and opportunity to cure at any time before
its expiration on any of the following grounds:

 

14.1.1 You fail to pay us any sums due and owing to us or the Entities under
this Agreement within the cure period set forth in the notice, which shall not
be less than ten (10) days;

 

14.1.2 You fail to begin or complete the Hotel Work by the relevant dates set
forth in the Addendum or fail to open the hotel on the Opening Date, and do not
cure that default within the cure period set forth in the notice, which shall
not be less than ten (10) days;

 

14.1.3 You do not purchase or maintain insurance required by this Agreement or
do not reimburse us for our purchase of insurance on your behalf within the cure
period set forth in the notice, which shall not be less than ten (10) days; or

 

14.1.4 You fail to comply with any other provision of this Agreement, the Manual
or any Standard and do not cure that default within the cure period set forth in
the notice, which shall not be less than thirty (30) days.

 

14.2        Immediate Termination by Us. We may immediately terminate this
Agreement on notice to you and without any opportunity to cure the default if:

 

14.2.1 after curing any material breach of this Agreement or the Standards, you
engage in the same non-compliance within any consecutive twenty-four (24) month
period, whether or not the non-compliance is corrected after notice, which
pattern of non-compliance in and of itself will be deemed material;

 

14.2.2 you receive three (3) notices of material default in any twelve (12)
month period, even if the defaults have been cured;

 

14.2.3 you fail to pay debts as they become due or admit in writing your
inability to pay your debts or you make a general assignment for the benefit of
your creditors;

 

14.2.4 you have an order entered against you appointing a receiver for the Hotel
or a substantial part of your or the Hotel's assets or you file a voluntary
petition in bankruptcy or any pleading seeking any reorganization, liquidation,
or dissolution under any law, or you admit or fail to contest the material
allegations of any such pleading filed against you or the Hotel, and the action
results in the entry of an order for relief against you under the Bankruptcy
Code, the adjudication of you as insolvent, or the abatement of the claims of
creditors of you or the Hotel under any law;

 

14.2.5 you or your Guarantor lose possession or the right to possession of all
or a significant part of the Hotel or Hotel Site for any reason other than those
described in Section 11;

 

14.2.6 you fail to operate the Hotel for five (5) consecutive days, unless the
failure to operate is due to fire, flood, earthquake or similar causes beyond
your control, provided that you have taken reasonable steps to minimize the
impact of such events;

 

14.2.7 you contest in any court or proceeding our ownership of the System or any
part of the System or the validity of any of the Marks;

 

22

 

 

14.2.8 you or any Equity Owner with a controlling Equity Interest are or have
been convicted of a felony or any other offense or conduct, if we determine in
our business judgment it is likely to adversely reflect on or affect the Hotel,
the System, us and/or any Entity;

 

14.2.9 you conceal revenues, maintain false books and records of accounts,
submit false reports or information to us or otherwise attempt to defraud us;

 

14.2.10 you, your Affiliate or a Guarantor become a Competitor except as
otherwise permitted by Subsection 5.1.15;

 

14.2.11 you Transfer any interest in yourself, this Agreement, the Hotel or the
Hotel Site, other than in compliance with Section 13 and its subparts;

 

14.2.12 you, your Affiliate or a Guarantor become a Sanctioned Person or are
owned or controlled by a Sanctioned Person or fail to comply with the provisions
of Subsection 17.13;

 

14.2.13 information is disclosed involving you or your Affiliates, which, in our
business judgment, is likely to adversely reflect on or affect in any manner,
any gaming licenses or permits held by the Entities or the then-current stature
of any of the Entities with any gaming commission, board, or similar
governmental or regulatory agency, or the reputation or business of any of the
Entities;

 

14.2.14 any Guarantor breaches its guaranty to us; or

 

14.2.15 a threat or danger to public health or safety results from the
construction, maintenance, or operation of the Hotel.

 

14.3        Suspension Interim Remedies. If you are in default of'this
Agreement, we may elect to impose an Interim Remedy, including the suspension of
our obligations under this Agreement and/or our or the Entities' obligations
under any other of Your Agreements.

 

14.3.1 We may suspend the Hotel from the Reservation Service and any reservation
and/or website services provided through or by us. We may remove the listing of
the Hotel from any directories or advertising we publish. If we suspend the
Hotel from the Reservation Service, we may divert reservations previously made
for the Hotel to other System Hotels or Network Hotels.

 

14.3.2 We may disable all or any part of the software provided to you under Your
Agreements and/or may suspend any one or more of the information technology
and/or network services that we provide or support under Your Agreements.

 

14.3.3 We may charge you for costs related to suspending or disabling your right
to use any software systems or technology we provided to you, together with
intervention or administration fees as set forth in the Standards.

 

14.3.4 You agree that our exercise of the right to elect Interim Remedies will
not result in actual or constructive termination or abandonment of this
Agreement and that our decision to elect Interim Remedies is in addition to, and
apart from, any other right or remedy we may have in this Agreement. If we
exercise the right to elect Interim Remedies, the exercise will not be a waiver
of any breach by you of any term, covenant or condition of this Agreement. You
will not be entitled to any compensation, including repayment, reimbursement,
refund or offsets, for any fees, charges, expenses or losses you may directly or
indirectly incur by reason of our exercise and/or withdrawal of any Interim
Remedy.

 

23

 

 

14.4       Liquidated Damages on Termination.

 

14.4.1 Calculation of Liquidated Damages. You acknowledge and agree that the
premature termination of this Agreement will cause substantial damage to us. You
agree that Liquidated Damages are not a penalty, but represent a reasonable
estimate of the minimum just and fair compensation for the damages we will
suffer as the result of your failure to operate the Hotel for the Term. If this
Agreement terminates before the Expiration Date, you will pay us Liquidated
Damages as follows:

 

14.4.1.1 If termination occurs before you begin the Hotel Work and before the
Opening Date, and you or any Guarantor (or your or any Guarantor's Affiliates)
directly or indirectly, enter into a franchise, license, management, lease
and/or other similar agreement for or begin construction or commence operation
of a hotel, motel, inn, or similar facility at the Hotel Site under a Competitor
Brand within one (1) year after termination, then you will pay us Liquidated
Damages in an amount equal to $3,600 multiplied by the number of approved Guest
Rooms at the Hotel.

 

14.4.1.2 If termination occurs after you begin the Hotel Work but before the
Opening Date, you will pay us Liquidated Damages in an amount equal to $3,600
multiplied by the number of approved Guest Rooms at the Hotel, unless your
failure to complete the Hotel Work was the result of Force Majeure.

 

14.4.1.3 If termination occurs after the Effective Date but before the second
anniversary of the Opening Date, you will pay us Liquidated Damages in an amount
equal to $3,600 multiplied by the number of approved Guest Rooms at the Hotel.

 

14.4.1.4 If termination occurs after the second anniversary of the Opening Date
but before the final five (5) calendar years of the Term, you will pay us
Liquidated Damages in an amount calculated by dividing the sum of the Monthly
Royalty Fees due to us under this Agreement for the prior twenty-four (24) month
period by twenty-four (24) and then multiplying the resulting sum by sixty (60).

 

14.4.1.5 If there are less than sixty (60) months remaining in the Term on the
date of termination, you will pay us Liquidated Damages in an amount calculated
by dividing the sum of the Monthly Royalty Fees due to us under this Agreement
for the prior twenty-four (24) month period by twenty-four (24) and then
multiplying the resulting sum by the number of months remaining in the Term.

 

14.4.2 Payment of Liquidated Damages. Payment of Liquidated Damages is due
thirty (30) days following termination of this Agreement or on demand.

 

14.5       Actual Damages Under Special Circumstances. You acknowledge that the
Liquidated Damages described in Subsection 14.4 may be inadequate to compensate
us for additional harm we may suffer, by reason of greater difficulty in
re-entering the market, competitive damage to the System or the Network, damage
to goodwill of the Marks, and other similar harm, under the following
circumstances:

 

14.5.1 within twelve (12) months of each other, five (5) or more franchise
agreements for the Brand between yourself (or any of your Affiliates) and us (or
any of our Affiliates) terminate before their expiration date as a result of a
breach by you or your Affiliate; or

 

14.5.2 this Agreement terminates due to an unapproved Transfer either to a (i)
Competitor or (ii) buyer that converts the Hotel to a Competing Brand within two
(2) years from the date this Agreement terminates.

 

14.5.3 In the circumstances set forth in Subsection 14.5.1 and 14.5.2, we
reserve the right to seek actual damages in lieu of Liquidated Damages.

 

14.6        Your Obligations on Termination or Expiration. On termination or
expiration of this Agreement, you will:

 

14.6.1 immediately pay all sums due and owing to us or any of the Entities,
including any expenses incurred by us in obtaining injunctive relief for the
enforcement of this Agreement;

 

24

 

 

14.6.2 immediately cease operating the Hotel as a System Hotel and cease using
the System;

 

14.6.3 immediately cease using the Marks, the Trade Name, and any confusingly
similar names, marks, trade dress systems, insignia, symbols, or other rights,
procedures, and methods. You will deliver all goods and materials containing the
Marks to us and we will have the sole and exclusive use of any items containing
the Marks. You will immediately make any specified changes to the location as we
may reasonably require for this purpose, which will include removal of the
signs, custom decorations, and promotional materials;

 

14.6.4 immediately cease representing yourself as then or formerly a System
Hotel or affiliated with the Brand or the Network;

 

14.6.5 immediately return all copies of the Manual and any other Proprietary
Information to us;

 

14.6.6 immediately cancel all assumed name or equivalent registrations relating
to your use of any Mark, notify the telephone company and all listing agencies
and directory publishers including Internet domain name granting authorities,
Internet service providers, global distribution systems, and web search engines
of the termination or expiration of your right to use the Marks, the Trade Name,
and any telephone number, any classified or other telephone directory listings,
Internet domain names, uniform resource locators, website names, electronic mail
addresses and search engine metatags and keywords associated with the Hotel, and
authorize their transfer to us; and

 

14.6.7 irrevocably assign and transfer to us (or to our designee) all of your
right, title and interest in any domain name listings and registrations that
contain any reference to our Marks, System, Network or Brand; notify the
applicable domain name registrars of the termination of your right to use any
domain name or Sites associated with the Marks or the Brand; and authorize and
instruct the cancellation of the domain name, or transfer of the domain name to
us (or our designee), as we specify. You will also delete all references to our
Marks, System, Network or Brand from any Sites you own, maintain or operate
beyond the expiration or termination of this Agreement.

 

15.0        INDEMNITY

 

15.1        Beginning on the Effective Date, you must indemnify the Indemnified
Parties against, and hold them harmless from, all losses, costs, liabilities,
damages, claims, and expenses, including reasonable attorneys' fees, expert
fees, costs and other expenses of litigation arising out of or resulting from:

 

15.1.1 any breach by you of this Agreement, the Manual or the Standards;

 

15.1.2 any act or omission of you or your officers, employees, Affiliates,
associates or agents in any way arising out of or relating to this Agreement;

 

15.1.3 any claimed occurrence at the Hotel including personal injury, death or
property damage;

 

15.1.4 your alleged or actual infringement or violation of any patent, Mark or
copyright or other proprietary right owned or controlled by third parties;

 

15.1.5 your alleged or actual violation or breach of any contract (including any
group sales agreement for the System), any Law, or any industry standard;

 

15.1.6 any business conducted by you or a third party in, on or about the Hotel
or Hotel Site and

 

25

 

 

15.1.7 your failure to comply with Subsection 17.13, including a breach of the
representations set forth therein.

 

15.2       You do not have to indemnify an Indemnified Party to the extent
damages otherwise covered under this Section 15 are adjudged by a final,
non-appealable judgment of a court of competent jurisdiction to have been solely
the result of the gross negligence or willful misconduct of that Indemnified
Party, and not any of the acts, errors, omissions, negligence or misconduct of
you or anyone related to you or the Hotel. You may not rely on this exception to
your indemnity obligation if the claims were asserted against us or any other
Indemnified Party on the basis of theories of imputed or secondary liability,
such as vicarious liability, agency, or apparent agency, or our failure to
compel you to comply with the provisions of this Agreement, including compliance
with Standards, Laws or other requirements.

 

15.3        You will give us written notice of any action, suit, proceeding,
claim, demand, inquiry or investigation involving an Indemnified Party within
five (5) days of your knowledge of it. At our election, you will defend us
and/or the Indemnified Parties against the same or we may elect to assume (but
under no circumstance will we be obligated to undertake) the defense and/or
settlement of the action, suit, proceeding, claim, demand, inquiry or
investigation at your expense and risk.

 

15.4        If we think our respective interests conflict, we may obtain
separate counsel of our choice. This will not diminish your obligation to
indemnify the Indemnified Parties and to hold them harmless. You will reimburse
the Indemnified Parties on demand for all expenses, including reasonable
attorneys' fees, expert fees, costs and other expenses of litigation, the
Indemnified Parties incur to protect themselves or to remedy your defaults. The
Indemnified Parties will not be required to seek recovery from third parties or
otherwise mitigate their losses to maintain a claim against you, and their
failure to do so will not reduce the amounts recoverable from you by the
Indemnified Parties.

 

15.6        Your obligations under this Section 15 will survive expiration or
termination of this Agreement.

 

16.0      RELATIONSHIP OF THE PARTIES

 

16.1        No Agency Relationship. You are an independent contractor. Neither
Party is the legal representative or agent of the other Party nor has the power
to obligate the other Party for any purpose. You acknowledge that we do not
supervise or direct your daily affairs and that you have exclusive control over
your daily affairs. You expressly acknowledge that the Parties have a business
relationship based entirely on, and defined by, the express provisions of this
Agreement and that no partnership, joint venture, agency, fiduciary or
employment relationship is intended or created by reason of this Agreement.

 

16.2        Notices to Public Concerning Your Independent Status. All contracts
for the Hotel's operations and services at the Hotel will be in your name or in
the name of your Management Company. You will not enter into or sign any
contracts in our name or any Entity's name or using the Marks or any acronyms or
variations of the Marks. You will disclose in all dealings with the public,
suppliers and third parties that you are an independent entity and that we have
no liability for your debts.

 

17.0      MISCELLANEOUS

 

17.1       Severability and Interpretation.

 

17.1.1 if any provision of this Agreement is held to be unenforceable, void or
voidable, that provision will be ineffective only to the extent of the
prohibition, without in any way invalidating or affecting the remaining
provisions of this Agreement, and all remaining provisions will continue in
effect, unless the unenforceability of the provision frustrates the underlying
purpose of this Agreement. If any provision of this Agreement is held to be
unenforceable due to its scope, but may be made enforceable by limiting its
scope, the provision will be considered amended to the minimum extent necessary
to make it enforceable.

 

26

 

 

17,1.2 This Agreement will be interpreted without interpreting any provision in
favor of or against either Party by reason of the drafting of the provision, or
either of our positions relative to the other.

 

17.1.3 Any covenant, term or provision of this Agreement that provides for
continuing obligations after the expiration or termination of this Agreement
will survive any expiration or termination.

 

17.2       Governing Law, Jurisdiction and Venue.

 

17.2.1 The Parties agree that, except to the extent governed by the United
States Trademark Act of 1946 (Lanham Act; 15 U.S.C. lj 1050 et seq.), as
amended, this Agreement will be governed by the laws of the State of New York
without recourse to New York choice of law or conflicts of law principles.
Nothing in this Section is intended to invoke the application of any franchise,
business opportunity, antitrust, "implied covenant," unfair competition,
fiduciary or any other doctrine of law of the State of New York or any other
state that would not otherwise apply absent this Subsection 17.2.1.

 

17.2.2 The Parties agree that any action brought pursuant to this Agreement or
the relationship between them must be brought in the U.S. District Court for the
Eastern District of Virginia, in Alexandria, Virginia, or if that court lacks
subject matter jurisdiction, then in a court of competent jurisdiction whose
jurisdiction includes either Fairfax County, Virginia or New York, New York, or
in the county and state where the Hotel is located. You consent to personal
jurisdiction and venue in each of these jurisdictions and waive, and agree not
to assert, move or otherwise claim that the venue in any of these jurisdictions
is for any reason improper, inconvenient, prejudicial or otherwise
inappropriate.

 

17.3       Exclusive Benefit. This Agreement is exclusively for our and your
benefit, and none of the obligations of you or us in this Agreement will run to,
or be enforceable by, any other party (except for any rights we assign or
delegate to one of the Entities or covenants in favor of the Entities, which
rights and covenants will run to and be enforceable by the Entities or their
successors and assigns) or give rise to liability to a third party, except as
otherwise specifically set forth in this Agreement.

 

17.4       Entire Agreement. This Agreement and all of its attachments,
documents, schedules, exhibits, and any other information specifically
incorporated into this Agreement by reference (including any representations in
any franchise disclosure document that we provided to you for the Brand in
connection with the offer of this License) will be construed together as the
entire agreement between you and us with respect to the Hotel and any other
aspect of our relationship and will supersede and cancel any prior and/or
contemporaneous discussions or writings between you and us.

 

17.5       Amendment and Waiver.

 

17.5.1 No change, termination, or attempted waiver or cancellation of any
provision of this Agreement will bind us unless it is in writing, specifically
designated as an amendment or waiver, and signed by one of our officers. We may
condition our agreement to any amendment or waiver on receiving from you, in a
form satisfactory to us, an estoppel and general release of claims that you may
have against us, the Entities, and related parties.

 

17.5.2 No failure by us or by any of the Entities to exercise any power given us
under this Agreement or to insist on strict compliance by you with any of your
obligations, and no custom or practice at variance with the terms of this
Agreement, will be considered a waiver of our or any Entity's right to demand
exact compliance with the terms of this Agreement.

 

17.6       Consent; Business Judgment.

 

17.6.1 Wherever our consent or approval is required in this Agreement, unless
the provision specifically indicates otherwise, we have the right to withhold
our approval at our option, in our business judgment, taking into consideration
our assessment of the long-term interests of the Systemoverall. We may withhold
any and all consents or approvals required by this Agreement if you are in
default or breach of this Agreement. Our approvals and consents will not be
effective unless given in writing and signed by one of our duly authorized
representatives.

 

27

 



 

17.6.2 You agree not to make a claim for money damages based on any allegation
that we have unreasonably withheld or delayed any consent or approval to a
proposed act by you under the terms of this Agreement. You also may not claim
damages by way of set-off, counterclaim or defense for our withholding of
consent. Your sole remedy for the claim will be an action or proceeding to
enforce the provisions of this Agreement by specific performance or by
declaratory judgment.

 

17.7         Notices. Notices under this Agreement must be in writing and must
be delivered in person, by prepaid overnight commercial delivery service, or by
prepaid overnight mail, registered or certified, with return-receipt requested.
Notices to us must be sent to 7930 Jones Branch Drive, Suite 1100, McLean, VA
22102, ATTN: General Counsel. We will send notices to your address set forth in
the Addendum. If you want to change the name or address for notice to you, you
must do so in writing, signed by you or your duly authorized representative,
designating a single address for notice, which may not be a P.O. Box, in
compliance with this Subsection. Notice will be deemed effective on the earlier
of: 1) receipt or first refusal of delivery; 2) one (1) day after posting if
sent via overnight commercial delivery service or overnight United States Mail;
or 3) three (3) days after placement in the United States mail if overnight
delivery is not available to the notice address.

 

17.8         General Release. With the exception of claims related to
representations contained in the franchise disclosure document for the Brand,
you, on your own behalf and on behalf of, as applicable, your officers,
directors, managers, employees, heirs, administrators, executors, agents and
representatives and their respective successors and assigns hereby release,
remise, acquit and forever discharge us and the Entities and our and their
respective officers, directors, employees, managers, agents, representatives and
their respective successors and assigns from any and all actions, claims, causes
of action, suits, rights, debts, liabilities, accounts, agreements, covenants,
contracts, promises, warranties, judgments, executions, demands, damages, costs
and expenses, whether known or unknown at this time, of any kind or nature,
absolute or contingent, existing at law or in equity, on account of any matter,
cause or thing whatsoever that has happened, developed or occurred relating to
this Agreement or the relationship between you and us. This release will survive
the termination of this Agreement.

 

17.9         Remedies Cumulative. The remedies provided in this Agreement are
cumulative. These remedies are not exclusive of any other remedies that you or
we may be entitled to in case of any breach or threatened breach of the terms
and provisions of this Agreement.

 

17.10 Economic Conditions Not a Defense. Neither general economic downturn or
conditions nor your own financial inability to perform the terms of this
Agreement will be a defense to an action by us or one of the Entities for your
breach of this Agreement.

 

17.11 Representations and Warranties. You warrant, represent and agree that all
statements in your franchise application in anticipation of the execution of
this Agreement, and all other documents and information submitted to us by you
or on your behalf are true, correct and complete as of the date of this
Agreement. You further represent and warrant to us that:

 

17.11.1 you have independently investigated the risks of operating the Hotel
under the Brand, including current and potential market conditions and
competitive factors and risks, and have made an independent evaluation of all
such matters and reviewed our franchise disclosure document, if applicable;

 

17.11.2 neither we nor our representatives have made any promises,
representations or agreements other than those provided in the Agreement or in
our franchise disclosure document provided to you in connection with the offer
of this Agreement, if applicable, and you acknowledge that you are not relying
on any promises, representations or agreements about us or the franchise not
expressly contained in this Agreement in making your decision to sign this
Agreement;

 

28

 

 

17.11.3 you have the full legal power authority and legal right to enter into
this Agreement;

 

17.11.4 this Agreement constitutes a legal, valid and binding obligation and
your entry into, performance and observation of this Agreement will not
constitute a breach or default of any agreement to which you are a party or of
any Law;

 

17.11.5 if you are a corporation, limited liability company, or other entity,
you are, and throughout the Term will be, duly formed and validly existing, in
good standing in the state in which you are organized, and are and will be
authorized to do business in the state in which the Hotel is located; and

 

17.11.6 no Equity Interest has been issued, converted to, or is held as, bearer
shares or any other form of ownership, for which there is no traceable record of
the identity of the legal and beneficial owner of such Equity interest.

 

You hereby indemnify and hold us harmless from any breach of these
representations and warranties. These warranties and representations will
survive the termination of this Agreement.

 

17.12 Counterparts. This Agreement may be signed in counterparts, each of which
will be considered an original.

 

17.13 Sanctioned Persons and Anti-bribery Representations and Warranties.

 

17.13.1 You represent, warrant and covenant to us and the Entities, on a
continuing basis, that:

 

17.13.1.1 you (including your directors and officers, senior management and
shareholders (or other Persons) having a controlling interest in you), and any
Controlling Affiliate of the Hotel or the Hotel Site are not, and are not owned
or controlled by, or acting on behalf of, a Sanctioned Person or, to your actual
knowledge, otherwise the target of Trade Restrictions;

 

17.13.1.2 you have not and will not obtain, receive, transfer or provide any
funds, property, debt, equity, or other financing related to this Agreement and
the Hotel or Hotel Site to/from a Person that qualifies as a Sanctioned Person
or, to your actual or constructive knowledge, is otherwise the target of any
applicable Trade Restrictions;

 

17.13.1.3 you are familiar with the provisions of applicable Anti-Corruption
Laws and shall comply with applicable Anti-Corruption Laws in performance of
your respective obligations under or in connection with this Agreement;

 

17.13.1.4 any funds received or paid in connection with entry into or
performance of this Agreement have not been and will not be derived from or
commingled with the proceeds of any activities that are proscribed and
punishable under the criminal laws of the United States, and that you are not
engaging in this transaction in furtherance of a criminal act, including acts in
violation of applicable Anti-Corruption Laws;

 

17.13.1.5 in preparation for and in entering into this Agreement, you have not
made any Improper Payment or engaged in any acts or transactions otherwise in
violation of any applicable Anti-Corruption Laws, and, in connection with this
Agreement or the performance of your obligations under this Agreement, you will
not directly or indirectly make, offer to make, or authorize any Improper
Payment or engage in any acts or transactions otherwise in violation of any
applicable Anti-Corruption Laws;

 

29

 

 

17.13.1.6 except as otherwise disclosed in writing to us, neither you, nor any
of your direct or indirect shareholders (including legal or beneficial
shareholders), officers, directors, employees, agents or other Persons
designated by you to act on your behalf or receive any benefit under this
Agreement, is a Government Official. Furthermore, no Government Official has or
will have any existing or inchoate legal or beneficial interest in this
Agreement or any payments to be made under this Agreement. You will shall notify
us immediately in writing in the event of a change in the Government Official
status of any such persons;

 

17.13.1.7 any statements, oral, written, electronic or otherwise, that you
submit to us or to any third party in connection with the representations,
warranties, and covenants described in this Subsection 17.13 are truthful and
accurate and do not contain any materially false or inaccurate statements;

 

17.13.1.8 you will make reasonable efforts to assure that your respective
appointed agents in relation to this Agreement comply in all material respects
with the representations, warranties, and covenants described in this Subsection
17.13; and

 

17.13.2 You will notify us in writing immediately on the occurrence of any event
which would render the foregoing representations and warranties of this
Subsection 17.13 incorrect.

 

17.14 Attorneys' Fees and Costs. If either Party is required to employ legal
counsel or to incur other expenses to enforce any provision of this Agreement or
defend any claim by the other, then the prevailing party in any resulting
dispute will be entitled to recover from the non-prevailing party the amount of
all reasonable fees of attorneys and experts, court costs, and all other
expenses incurred in enforcing such obligation or in defending against such
claim, demand, action, or proceeding.

 

17.15 Interest. Any sum owed to us or the Entities by you or paid by us or the
Entities on your behalf will bear interest from the date due until paid by you
at the rate of eighteen percent (18%) per annum or, if lower, the maximum lawful
rate.

 

17.16 Successors and Assigns. The terms and provisions of this Agreement will
inure to the benefit of and be binding on the permitted successors and assigns
of the Parties.

 

17.17 Our Delegation of Rights and Responsibility. In addition to the rights
granted to us in Section 4 and Subsection 13.1 of this Agreement, we reserve the
right to delegate to one or more of the Entities at any time, any and all of our
rights, obligations or requirements under this Agreement, and to require that
you submit any relevant materials and documents otherwise requiring approval by
us under this Agreement to such Entity, in which case approval by such Entity
will be conclusively deemed to be approval by us. During the period of such
delegation or designation, any act or direction by such Entity with respect to
this Agreement will be deemed the act or direction of us. We may revoke any such
delegation or designation at any time. You acknowledge and agree that such
delegation may result in one or more of the Entities which operate, license, or
otherwise support brands other than the Brand, exercising or performing on our
behalf any or all rights, obligations or requirements under this Agreement or
performing shared services on our behalf.

 

18.0 WAIVER OF JURY TRIAL AND PUNITIVE DAMAGES

 

18.1 IF EITHER PARTY INITIATES LITIGATION INVOLVING THIS AGREEMENT OR ANY ASPECT
OF THE RELATIONSHIP BETWEEN THE PARTIES (EVEN IF OTHER PARTIES OR OTHER CLAIMS
ARE INCLUDED IN SUCH LITIGATION), ALL THE PARTIES WAIVE THEIR RIGHT TO A TRIAL
BY JURY.

 

18.2 IN ANY DISPUTE BETWEEN THE PARTIES, ARISING OUT OF OR RELATED TO THIS
AGREEMENT, ANY BREACH OF THIS AGREEMENT, OR THE RELATIONSHIP BETWEEN THE
PARTIES, WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE, ALL PARTIES WAIVE ANY
RIGHT THEY. MAY HAVE TO PUNITIVE OR EXEMPLARY DAMAGES FROM THE OTHER.

 

30

 

 

NOTHING IN THIS SECTION LIMITS OUR RIGHT OR THE RIGHT OF AN INDEMNIFIED PARTY TO
BE INDEMNIFIED AGAINST THE PAYMENT OF PUNITIVE OR EXEMPLARY DAMAGES TO A THIRD
PARTY. THE PARTIES ACKNOWLEDGE THAT LIQUIDATED DAMAGES PAYABLE BY YOU UNDER THIS
AGREEMENT (WHETHER PRE-OPENING LIQUIDATED DAMAGES OR LIQUIDATED DAMAGES FOR
EARLY TERMINATION) ARE NOT PUNITIVE OR EXEMPLARY DAMAGES.

 

19M INTENTIONALLY DELETED

 

31

 

 

ADDENDUM TO FRANCHISE AGREEMENT

 

Effective Date: March 21, 2014 (closing date)     Franchisor Name: HOMEWOOD
SUITES FRANCHISE LLC, a Delaware limited liability company     Brand: Homewood
Suites by Hilton (excluding Home2 Suites by Hilton and any other brands or
product lines containing "Suites," "Hilton" or the "by Hilton" tagline in the
name)

  

Initial Approved Hotel Name (Trade Name): Homewood Suites by Hilton Stratford  
  Principal Mark in Brand: Homewood     Franchisee Name and Address

ARC Hospitality TRS Stratford,

(Attn: Principal Legal Correspondent): LLC 405 Park Avenue

New York, New York 10022

Attention: Jesse Galloway

Phone: (212) 415-6500

E-mail: juallowavRarIcap.com

      Franchisor will also provide a courtesy copy of any notice, for
informational purposes only, to:       Crestline Hotels & Resorts, LLC   3950
University Drive, Suite 301   Fairfax, Virginia 22030   Attention: CEO and
General Counsel   E-mail: james.carrollcrestlinehotels.com  
             pierre.donahueacrestlinehotels.com       Any failure by Franchisor
to provide a courtesy copy of any notice will not constitute a breach of this
Agreement nor will it affect the validity of any notice that is provided to
Franchisee pursuant to Subsection 17.7 of this Agreement.     Address of Hotel:
6905 Main Street   Stratford, Connecticut 06614

 

Initial Number of Approved Guest Rooms: 135     Plans Submission Dates:  
Preliminary Plans: n/a     Design Development (50%) Plans and Specifications:
n/a     Final (100%) Plans and Specifications: n/a     Construction Commencement
Date: n/a

 

1

 

  

Construction Work Completion Date: n/a     Renovation Commencement Date: The
Effective Date     Renovation Work Completion Date: In accordance with the
attached PIP     Expiration Date: at midnight on the last day of the month
fifteen (15) years from the Effective Date     Monthly Fees:   Monthly Program
Fee: Four percent (4%) of the Hotel's Gross Rooms Revenue for the preceding
calendar month. The Monthly Program Fee is subject to change by us. Any change
may be established in the Standards, but the rate will not exceed the standard
Monthly Program Fee as of the Effective Date plus one percent (1%) of the
Hotel's Gross Rooms Revenue during the Term     Monthly Royalty Fee: Five
percent (5%) of the Hotel's Gross Rooms   Revenue for the preceding calendar
month

 

Additional Requirements/Special Provisions:

 

·     The parties acknowledge that the Hotel is an existing System Hotel that
was authorized to open under the Brand before the Effective Date.

 

·     Obligations of Prior Franchisee. You acknowledge and agree that you are
directly responsible for, and will pay on demand, all fees and charges due and
owing us and the Entities related to the prior franchise agreement for the Hotel
if any such fees and charges remain outstanding as of or accrue after the
Effective Date of this Agreement.

 

·     Section 1, Definitions of "Opening Date" and "Publicly Traded Equity
Interest": Modified

 

·     Subsection 5.1.25: Modified

 

·     Subsection 8.1: Modified

 

·     Subsection 11.2.1: Modified

 

·     Subsections 14.4.1.1. and 14.4.1.3: Modified

 

·     Section 19 - Acknowledgment of Exemption: Intentionally Deleted

 

Your Ownership Structure: See Attached Schedule 1

 

Ownership Structure of Affiliate Fee Owner or Lessor/Sublessor of the Hotel or
Hotel Site: See Attached Schedule 2

 



2

 



 



 

IN WITNESS WHEREOF, the Parties have executed this Agreement, which has been
entered into and is effective as of the Effective Date set forth above.

 

FRANCHISEE:   FRANCHISOR:       ARC HOSPITALITY TRS STRATFORD LLC,  
a Delaware limited liability corn an   HOMEWOOD SUITES FRANCHISE LLC,
a Delaware limited liability company           By: /s/ Jesse C. Galloway   By:
/s/ James Holthouser           Name: Jesse C. Galloway   Name: James Holthouser
  Authorized Signatory     Authorized Signatory           Title:      

 

Executed on:   3/14/14   Executed on: ( Lir

  



1

 



 



NEW YORK ADDENDUM TO FRANCHISE AGREEMENT

 

Notwithstanding anything to the contrary set forth in the Franchise Disclosure
Document or Franchise Agreement, the following provisions will supersede and
apply to all franchises offered and sold under the laws of the State of New
York:

 

1.Subsection 9.6 of the Franchise Agreement requiring you to consent to the
entry of an injunction is amended to provide that you consent to the seeking of
such an injunction.

 

2.Subsection 17.8 is amended to provide that no release language set forth in
the Franchise Agreement will relieve Franchisor or any other person, directly or
indirectly, from liability imposed by the laws of the State of New York
concerning franchising.

 

FRANCHISEE: FRANCHISOR:     ARC HOSPITALITY TRS STRATFORD, LLC, a Delaware
limited liability company HOMEWOOD SUITES FRANCHISE LLC, a Delaware limited
liability company     By: Name: Title: Executed on:           By: /s/ Jesse C.
Galloway   By:           Name: Jesse C. Galloway   Name:           Title:
Authorised Signatory   Title: Authorized Signatory             3/i4/11 4      

 



1

 



  

NEW YORK ADDENDUM TO FRANCHISE AGREEMENT

 

Notwithstanding anything to the contrary set forth In the Franchise Disclosure
Document or Franchise Agreement, the following provisions will supersede and
apply to all franchises offered and sold under the laws of the State of New
York:

 

1.Subsection 9.6 of the Franchise Agreement requiring you to consent to the
entry of an Injunction is amended to provide that you consent to the seeking of
such an injunction.

 

2.Subsection 17.8 is amended to provide that no release language set forth in
the Franchise Agreement will relieve Franchisor or any other person, directly or
indirectly, from liability imposed by the laws of the State of New York
concerning franchising.



 

FRANCHISEE: FRANCHISOR:     ARC HOSPITALITY TRS STRATFORD, LLC,
a Delaware limited liability company HOMEWOO
a Delawar UITES FRANCHISE LLC,
II. Nifty company

 

By:     By: /s/ James Holthouser           Name:     Name: James Holthouser    
  Title:   Title: Authorized Signatory

 

Executed on:    

 



 

 



 

EXHIBIT A PRODUCT IMPROVEMENT PLAN

 

Product Improvement Plan

 

Prepared for:

Homewood Suites by Hilton

Stratford, CT

(InnCotle: BORCT, Facility ED:41017)

 

6905 Main Street, Stratford, Connecticut, United States

 

To be relicensed as a Homewood Suites by Hilton

 

HOMEWOOD

SUITES

— maim.

 

By Kenneth-Savage

 

Inspection Date: Jan4-872013 

FINAL PIP REVISION DATE-. Sep-08-2013 by Roy Johnson

 

BrataManauement Approval

 

Final PIP Approval Date : Sep-08-2013



 

Final FLA PIP Approval Signature:  /s/ [ILLEGIBLE]

  

PIP Contact

 

Corinne Hight

Email: Corinne.hight@hilton.com

Phone: 901-374-6044

 

 

 



 

EXHIBIT A - PRODUCT IMPROVEMENT PLAN

 

Property Information

 

Open Date: 2005-02-14 Last Renovation: 2009: Corridor, Lodge and Suite carpet
Parking: Asphalt surface parking lot Whirlpool: Indoor Airport Van: None Number
Floors: 3 Food Service Facilities: Pantry Meeting Space: 4000 sq ft 2 Meeting
Rooms Business Center: Yes Exercise Room: Yes. Precor renovated @ 235 sq ft
Other Recreation: None Retail Outlets: None Guest Laundry: Yes Number Of Guest
Rooms: 135 Guest Room Size Parlor: 20'7' X 14'5" Guest Room Mix:   Typical King:
52 Typical DID: 59     Guest Bathroom:   Size: 8"0' X 7'10 Door Width: 36' Tub
Surround: acrylic one-piece unit Floor: 4" X 4" ceramic tile ' Vanity:
Wood-front base with granitetop," Water Closet: Tank-type'. elongated .b6w1 with
open-front seats     HVAC System:   100% Makeup Air: ,.- Yes Public Areas:
Packaged units Guestrooms: VrA Cs tiyithOgital thermostats     Elevators:      
High Speed Internet:   Public Areas: AT&T Meeting Space: - AT&T Guestrooms: AT&T
    Telephone System:  

 

 

 

 

EXHIBIT A - PRODUCT IMPROVEMENT PLAN

 

PLEASE NOTE: Key information about the terms and effectiveness of this Property
Improvement Plan is set out at the end of the document.

 

General

 

#   Active Date   Scope of Work   Finish Date                       Notice to
owner. All hotels must comply with applicable local, state, and federal
accessibility requirements. This PIP does not necessarily include any work that
may be required for compliance with Title 111 of the Americans with Disabilities
Act (ADA). lit addition, if a Franchise Agreement or a Management Agreement for
a hotel constructed for first occupancy after January 26th 1993 is executed
after March 30th 2011 Hilton Worldwide will require the owmrr to conduct a
self-survey (provided by Hilton Worldwide) of the hotel's guestrooms and parting
for compliance with ADA Title III requirements. Any areas of non-compliance will
need to be addressed within five to seven years (dependi on the item in
question) as a condition of the franchise or management agreeMent.   Per Brand
Standards

 

BRAND STANDARDS

 

#   Active Date   Scope of Work   Finish Date               1      
40''113SIREISITz;     2       2502.00- Brand Standard - Take Flight - Homewood
Suites `:Hilton has developed a comprehensive hotel refresh concept called
'Tat:C....Plight" A Style Guide will be available in August 2013. Take Flight
impacts iteritS such as the front entrance; interior sigrrage; FT&B, lighting,
flooring and wall finishesin the lobby and lodge including the front desk-4114e
shop, and business tenter layout and design; outdoor- kitchen, (pool,
patih.:.And gritting areas)„headboards, back lit vanity mina, and other cosmetic
updates the suites. Details will be posted on wwwhiltonworldwide.conu'design as
they beCpme available. A certified and approved designer or design Finn ,BUST be
&;i rutted and retained. For further information, please contact RoylOhnson   12
Months 3       Brand Standard- D.,„igrirevi6W Strbini.ttals are cg.-for all
replacements and new products prior to purchase and installation Addition to any
binders, fabrics, etc., an electronic copy (via a noh-retiirnabl:CD) is
required. Contact rsigitreview@hiltonsom for filither inforination.   180 Days 4
      Support Rules - Hotel smut net inslalllile-over-tile in any areas of the
hotel. Old tile must be completely reihoved b.)fore new tile in installed-   Per
Brand Standards 5       Support Rule.5:11eitel iiiiiandt:install wall vinyl over
existing wall vinyl in any areaof the hotel. Old wall vind must be completely
removed before new wall vinA:is installed...   Per Brand Standards 6      
Suppoitrgules - All hotels undergoing a change of ownership or license renewal
PIP will tie required to 'complete a one-time revenue management consultation
and analysis.   12 Months         Th1sis a fee bid service and will be performed
by the Revenue Management 01,irsolidation Center. For additiorml details contact
RMCCinfoOlton_com   7       P4Q5.02 Public Area Recycling - Each floor, second
floor and above, must have integrated and/or coordinating recycling station,
including the trash receptacle, loc'ated near the ice/vendirg areas. If space is
limited, relocation to elevator lobby is Omitted, Required by 12/31/13 per Brand
Standards   Per Brand Standards 8       902.00 — In-suite Recycling - Provide a
decorative in-suite recycling container at / near the work surface in each
suite. The designated recycling container must be a t lqt container minimum_ If
trash can is offered at the work surface, the recycling and trash can must
match. Blue recycling containers are prohibited. Required by 12/31/13 per Brand
Standards   Per Brand Standards 9       504.03 - Interior Signage - Replace all
existing interior, pool, and sport court signage. Install new brand required
signage package. (Refer to the Take Flight Design Guide.)   12 Months 10      
2500.00 - This document was updated 09/0812013 with the latest Brand Initiatives
and with any applicable items from the latest Quality Assurance visit dated
arest2013   12 Months

 

 

 



 

EXHIBIT A - PRODUCT IMPROVEMENT PLAN

 

11       902.02 Brand Standard - Top of Bed - The Homewood Suites brand is
currently launching a turn-key, bed skirt & coverlet program that is requried
brand-wide. All hotels across the brand are required to convert to the approved
program (50% of inventory in 2013; remaining 50% in 2014).   Per Brand tandards
12       2505.02 Take Plight — Public Space - All Take Flight elements in the
public area must occur at once; they cannot beadded individually overtime. Refer
to the Take Flight Design Guide for information on design intent and design
requirements   12 Months

 

COMMERCIAL FACILITIES

 

#   Active Date   Scope of Work   Finish Date               13       2514.03 D -
Offices - Replace all carpet (wont/discolored). Install new carpet and carpet
pad. Vinyl base is acceptable in areas that cannot be viewed by guests.   12
Months 14       2513.01 B - Offices - Provide door viewer at the main office
door entry.   12 Months 15       2513.01 B - Offices - Provide key-punch lock at
the main office door entry.   17. Nlonths 16       2509.03 A - Corridors -
Replace all corridor carpet and carpet pad Onafted,w env.. Install new 6" wood
or 4" carpet base.   24 Months 17       2509.03 A - Corridors - Replace all
stairwell carpet and carpet pad (matterlAvorn)Install new 4' carpet base.   12
Months 18       2514.03 A - Corridors - Replace all corridor tile; both at
eleVaterlandingiand at , all first floor secondary entrances into the Lodge and
Suites(s)corridors. Milan/ new 18' X 18' (minimum) decorative file flooring and
6"litiatching base. Rectangular shaped tile is acceptable (plank shaped and no
snialler than 3" X'24" and no larger than 9' X 36".   12 Months 19       2500.00
- Corridors - Replace entrance doors to Pool Area. Ensue both sets of entrance
doors are in a like-new condition   12 Months 20           2509.00 - Corridors -
Install solid surfa0material or granite window sills.   12 Months 21      
2509.03 - Corridors - Continue repairs to-3rd floor corrid6t ceilings. Ensure
all ceilings have a consistent appearance.'''-/-..-     22       2509.03 A -
Corridors - Replace all dantagecliscaried door hardware at secondary   12 Months
      entrances into building.-     23       2500.00 - Elevators -,Refinish 6xtc
der doers of elevators to remove scarring. All doors are to be41," likemee,
coridilion 9r replaced.   12 Months 24 '             2509.03 Corridor' window
treatmant - Replace window treatment with operable sheers and decorative rod and
hard vane. Sheers mast be pleated or rippled to double fulinev,,,-.:     12
Months 25       2502402.1. Great Roorn/Lodge - Replace all carpet and carpet
pad. (Note: flooring:Orid floorifighaositions will b impacted by Take Flight)  
12 Months 26       2599.03 —1421iy/Loclge window treatment - Replace window
treatment with operable shell-tiaddecorath'e rod and hardware. Sheers must be
pleated or rippled to double 'fullness   12 Months 27       -:::2502.02 -
Lobby/Lodge Flooring - Install the flooring in front of the fireplace, at
the.frod desk, in the suite shop, and in the pantry. Install carpet/pad in the
lodge (cliaing.and lounge zones) and home office. (Refer to the Take Flight
Design Guide for flooring transitions.)   12 Months 28       2502,04 - Front
Desk - Install a stand-alone, pod, or open ended front desk with ADA shelf.
Remove duck art and install a decorative back-wall panel systems]. Match hie
flooring with suite shop and lobby (Refer to the Take Flight Design Guide)   12
Months 29       2502.02 Lodge - Implement the "fake Flight" lobby and lodge
concept by installing natural finish accents and prescribed furnishings to
create the connect, dining, and lounge zones.Take Flight also includes the front
desk, suite shop, pantry, integrated trashirecycle/busqng, home office, front
porch, and outdoor _kitchen areas, (Refer to the Take Flight Design Guide)   12
Months

 

 

 

 

EXHIBIT A — PRODUCT IMPROVEMENT PLAN

 

30       2502.02 - Lobby/Lodge Furniture — In the lobby, install the curved sofa
and elliptical rug. In the Lodge, outfit the dining area with tables and chairs
of different styles, finishes, and heights. Include the signature wing table and
pendants in the dining zone.Install the two-sided sectional and lighting to help
define the separation between the dining and lounge zone. On the lounge side,
outfit with tea-height tables and lounge chairs. Incorporate conxr banquette(s)
with pendant lighting. (Refer to the Take Flight Design Guide   12 Months 31    
  2501.00 - Exterior - Paint exterior with accent oclor(s) as outlined in the
Exterior Design Guidelines (posted on www,hiltonworldwi&conitdesign) .   12
Months 32       2501.02 F - Landscape - Add special landscaping or fencing to
screen out transformers, gas meters, HVAC units etc., from guest view without
hindering operation or routine maintenance.   12 Months 33       2500.00 -
Parking Lot - Repair any cracked/damaged areas in the parking lot. Re-seal and
re-stripe the parking lot.   12 Months 34       2513.09 C - Exterior - Install
painted steel pipe bollards around the container to prevent damage to walls.  
12 Months 35       2500.00 Exterior - Ensure that all building sigrrage is
updated to the current Homewood standards. 'Hilton". trademark sign is required
on all building-mounted signage.   12 Months 36       2513.09 —Trash collection
Area- If existing trash collectionfdompstel- enclostire cannot a cconrinothte
recycling bins, the dampster and clumpster pad 'Must be enlarged to accommodate
the additional NUS,.   12 Months 37       2501.04.D — Exterior - Secondary
Entrances - Upgrade secondary entrances to include a covered area that matches
the building andfor poste coeliere in des; ' t and finish. Install upscale
decorative lighting, along with.' a decoratiVe/upsc trash and ash receptacle
similar to the main entry.Rker`to the Eakferior Design Guidelines and Take
Flight Design Guidelines   12 :Months - 38       2501.05. Exterior - Front
Entrance / Front Porch.. a. Provide ceiling recrossed cans and decorative
upscale ivaIliconates b. Provide outdoor seating for two minim:int, adjacent to
the prinuaiy entrance. Seating fabrication and style must be similar to the
lodge patioseating; park benches are not allowed.ir-:H:,::::!„,.r. e. Provide a
decorative combo trash, recieling, and ash reeeptade at the main entrance. The
unit must include a hood to piaatect trash from weather. Refer to the Take
Flight Design Guide for design intent.—.:: ,..2. d. Provide three decorative
plardOs e.: varying sizes (2501.02)   12 Months 39       2501,04 —Exterior -
Building Finish ,,:ladd secondary finish to the exterior as outlined in the
Exterior Design guir',31'F,Xteritif building finish must be a combination of two
Or more of tly.-rollowini materials: HIES & brick; EIFS & Stone; or stone and
litelc. Re feu IO: I he Exterior Design Guidelines   12 Months 40       2507,00
-Bu ,: ' s Center '; Provide all components of the Global Business Center
Solution.   Dee-31-2013 41       2507.05A - BmAriessCenter - Install 6"
decorative wood base to match the wood base inlhe lobby.''.. :-   12 Months 42  
    2547.05 Al`130.sinest: Center - Replace cabinets and countertops New wall
and ba se.cabinets inust be funrihtre quality with all exposed surfaces made of
wood. IX.-.Sk lop must be Intl:nal or engineered stone or better and 30" above
the finished floor. Upper cabinets must be provided for supply storage. Under
cabinet lighting is required. Note: This area will be impacted by 'Take Flight".
  12 Months 43       2514.03 - Guest Laundry - Replace the floor tile. Install
new 18' x 18" (tnirilmurn) decorative tile flooring and matching 6" base.
Rectangular gaped tile is acceptable (plank shaped and no smaller than 3" x 24"
and no larger than 9" x 36').   12 Months 44       2500.00 - Guest Laundry -
Install an electronic entry loch. The deadbolt function must be disabled.   12
Months 45       2506.02 G Guest Laundry - Install a minimum 36" x 22" innnan,ent
counter with12             a laminate top 34" triaminum above the finished
floor. Provide two stools or chairs as seatarg.   Months 46       2506.02 F -
Guest Laundry - Install vinyl wall covering.12   Months 47       2506.02 I -
Guest Laundry - Conceal all electrical and plumbirg connections 12 behind the
connected equipment. (Remove lattice panel)   Months 48       2503.00 F - Public
Restrootns - Remove the combination paper towel dispenser 12 and waste
receptacle recsed into tire wall. Install an automated touch-less paper
dispenser and a free-standing decorative trash receptacle.   Months

 

 

 



 

EXHIBIT A - PRODUCT IMPROVEMENT PLAN

 



49       2514.03 A - Public Restrooms - Replace the floor tile. Install new 18"
x 18' (minimtun) decorative tile flooring and matching 6" base. Rectangular
shaped tile is acceptable (plank shaped and no smaller than 3" x 24" and no
larger than 9" x 36').   12 Months 50       250100 D - Public Restrooms -
Replace all vinyl wall covering and wall tile. Ceramic, porcelain, or stone the
at fall height is required at wet/phunbing walls.   12 Months 51       2503.00 E
- Public Restrooms - (Pool Area) - Replace all msted/corroded chrome fixtures in
restrooms.   12 Months 52       2506.01 Suite Shop - Install granite on all
display counters. This area will be impacted by "Take Flight'.   12 Months 53  
    2514.03 A - Suite Shop - Replace the floor tile. Install new 18' x 18"
(minimum) decorative tile flooring and matching 6" base. Rectangular shaped tile
is acceptable (plank shaped and no smaller than 3" x 24" and no larger than 9' x
36"). Note: This area will be impacted by 'Take Flight".   12 Months 54      
2506.01 E - Suite Shop - Install vinyl wall covering.   12 Months 55      
2506.01 — Suite Shop—Install the 'Take Flight" suite shop b openim up the space
to the front desk/lobby, flooring, accent wall vinyl, updated millwork, focal
table w/pridant, refrigeration units and graphics. (Refer to the Take Flight
Design             Guide).' .   12 Months 56       2503.00 — Public Restrooms
—Provide commercial grade faucets that are. , touchless. All faucets must be
plated brass with replaceable cartridges,` and: ::,.....            
manufaetured by nationally lorown manufacturers. All fixtures inusehe lcm-110iv.
            ...-.             type   12 Months 57       2507.05 - Busimiss
Center - Implement the 'Take Flight" home office -e-Once]il.             (Open
tip the apace —removing door and partial wall, install'riattatation7 printer    
        FCIlinsula w/pendant, decorative panel/divider, accent wall vinyl .,"0.1
tura sting :::::             flooring, etc. Refer to the Take Flight Design
Guido);` -,:r. -,r,!:.1   12 Months i,.'         .., —.....,—.     55      
2504.05 H - Pantry - Replace the breakfast area countertops. InstalTgratiita at
the             countertops at the cabinets and island.,..,:,             Ice
wells must be built-in. Note: This area will be impacted by "Take Flight'.   12
Months 59       254405 K - Pantry - Replace the breakfast area cabinets' Install
new decorative millwork base and wall cabinets. New cabinets must incorporate
under-cabinet lighting as well as accent lighting in upper Cabinets withglass
doors. All cabinet lighting must be on a dedicated, switch.   12 Months 60      
2504.05 0- Pantry - Replace thetile, Install iiew 18" x 18" (minimum)          
  decorative tile flooring and ntitchini.071aase,_ReCtangular shaped his is
acceptable (plank shaped and nii,smaller than.3. x.24" and no larger than 9" x
36"). Note: This aria will la impacted by rTake Flight".   12 Months 61      
2504.06 - Pantry - CoOidinale/update pantry serving area finishes with updated
"Take Flight" lodge renctroninelgding updates such as pendant over island.
(Refer tothel4e flight Dkrign Gifide)   12 Months               62       ;
J:17,1toardroorn - provide a remanent conference table to seat a minimum
I.-opt:ix Table ftilistliave an electrical power source, telephone outlet, and
AV conneetiOns in potrup boxes on the top of the table.   12 Months 63      
2507.03 - Badfdt66"rn - Provide, a built-in buffet counter, 48x24" ntininnun;  
12 Months 64       247.63 - Boddroom - Provide artwork appropriate for space
available.   12 Months 65       2547.03 - Boardroom - provide a ceiling
recessed, electronically operated screen. Controls must be near the lighting
controls.   12 Months 66       250,03 - Boardroom - Provide a 52" well mounted
flat panel TV with connectivity to a MATV system and to boardroom table
connection.   12 Months 67       2507.03 - Board room - Replace Nvalll vinyl.
The vinyl is damaged at the windows. Repair all moisture damage and eliminate
source.   12 Months               68       2543.07 A - Activity Court - Install
an activity court or alternative recreational feature approved by the brand.
This is a required facility.   12 Months 69       2508.03 P - Pool Area - A
saline-based generator system must be used for swimming pool water
pitrification. The system must comply with all loc-al codes and meet all local
health department regulatiorn. The system must be NSF-54 and ULt 031 tested and
certified (or the equivalent) and sized as per Loral and State Department of
Environmental Health guidelines.   12 Months 70       2501.03 3- Rear
Porch/Patio - Provide a mirinium of Iwo outdoor gas or charcoal grills (Outdoor
kiitchen will be part of "Take Flight').12 Months   12 Months



 

 

 

 

 

EXHIBIT A - PRODUCT IMPROVEMENT PLAN

 

#   Active Date   Scope of Work   Finish Date 71       2501.03 Outdoor
Patio/Kitchen - Implement the "Take Flight- outdoor kitchen concept (Island
`v/stainless steel grills and upscale seating, pergola, string S4, sconce
lighting, upscale lounge seating with removable cushions, upscale decorative
outdoor trash container, Wi-Fi, music, outdoor planters, etc. Refer to the Take
Flight Design Guide.).   12 Months               72       2512.04 0 - Guest
Bathrooms - Remove all existing acrylic tub/surround units. Provide cast iron,
porcelain over steel, or Vikrell tubs as manufactured by Sterling. Install brand
approved surrounds as outlined in Homewood Suites Brand Standards. The
tub/shower surrounds must extend to the ceiling, coordinate with rarity color,
and have a matte finish.   12 Months 73       2512.04 I - Guest Bathrooms -
Install closed front toilet seats.   12 Months 74       2512,02 A - Guest
Bathrooms - Vanity area - install 12"(minimum) ceramic floor tile and matching
base. The floor tile most be the same as the bath area ttoor.tile.   1? Months
75       2514.03 A - Guest Bathrooms —Replace all floor tile. Install new
decorative.   12 Months       porcelain fluor tile and matching base. Floor tile
must be 12" iniritmiin.   76       2500.00 - Guest Bathrooms - Replace brass
door hardware on the bath side of the; entry door. Install hardware to match the
chronic or satinflxhires intlLial ft area. Exterior door hardware mast match
entry door hardware. .   12 Months 77       2512.09 C - Guest Bathrooms -
Provide a single prong chrome towel hook to be,/:             mounted in close
proximity to the tub/shower.:.-.. -.   12 Months 78       2512.02 B - Guest
Bathrooms - Replace all vinyl wall covering.   12 Months 79       2500.00 -
Install drawer and door hardware (pulls and }mobs) on vanity, baseca binet.   12
Months ..           80       2500.00 - Bathroom Storage - remove per labile,
wire basket storage units. Provide vanity base or other built-intorage unit that
is upscale in presentation.   12 Months 81       2512.06 - Guest Bathrooms —
Vanity Mirror- Install bark—lit mirror over vanity sink. (Take Flight)   12
Months               82       2500.00 - Guest Bedrooms - Replace all Carpet,
carpet pad, and carpet base.Months   12 Months               83       2510.00 -
Guest Bediooms - Replae&all case goods.12 Months     84       Std 2510.05.B -Bed
bases mush be 7 1/2' high. Replace current bed bases to neestandards   12 Months
85       2510.02 KGpest Bedrooms., Install metal stops at all windows to ensure
no more than 47,6petiirg of WiridoWis allowed.   12 Months 86       251,0102 K -
Gitest Bedrooms - Install solid surface material or granite window     "S:,    
  12 Months     87       15] 0,06 1.3.:Gu&st BedoSoms - Replace all artwork.  
12 Months 88       2 '!n]'',..00 - Chtest Bedrooms - Upgrade all window
treatments; ensuring valance,             she'ers, black-Opt panels and
stationary side pawls are in place. , 12 Months 89       2510.06 D - Girest
Bedroom - Ceiling fans (hugger-type) are required in the bedrooms of all Suites
and Studio Suites, Fans must be controlled by a wall Aritch. ;Pull chains are
not allowed.   12 Months 90       2510.06 C - Guest Bedrooms - Replace lighting
package. Install a new Holiwood approved lighting package. (To include beveled
switches and electrical outlets).   12 Months 91       2510.06 - Guest Bedroom —
Headboard - Install "fake Flight" upholstered headboard.   12 Months 92      
2510.03 Guest Bedroom - Headboard Well - install tonal accent wall vinyl
headboard -wall. Bold or bright colors are not accept abel for the headboard
accent wall.   12 Months         2510.03 D- Guest Kitchens - Install 1 2x12"
tile, or plank tile. Install wood or tile base to snatch.   12 Months 94      
2510.10 - Kitchen - Replace kitchen chairs.   12 Months 95       2510.03 E -
Kitchens - Install IleV7wall vinyl in litchenlareakfast counter area.   12
Months









 

 

 

 

EXHIBIT A - PRODUCT IMPROVEMENT PLAN

 

        2510.10 D - Guest Kitchens - Replace all mismatched appliances.
Microwave, refrigerator and dishwasher must be stainless steel. Cooktop must be
black or stainless steel. All appliance must be Energy Star rated_   12 Months
97       2500 00 - Gust Kitchens - add pulls and knobs to kitchen cabinetry.  
12 11 onths 98       2510.06.D. - Guest Kitchens - Pendant Light - install
decorative pendant over -tater' table   12 Months 49       2510,03.B. - Guest
Kitchens - Accent wall - install tonal accent wall vinyl in kitchen   12 Months
        LI lattagAIM     100       2510.03 E - Guest Parlors - Replace all
carpet carpet pad, and carpet base.   24 Months 101       2510.02 K - Gust
Parlors - Install solid surface material or granite window sills.   12 Months
102       2500.00 Gust Parlors - Install metal "stop° at all windows to ensure
no more than 4" window opening is allowed.   12 Months 103       2500.00 Guest
Parlors - Remove silk plants form suites. (No longer required per 2012
standards).   12 Months 104       2515.00 - Guest Parlors - Upgrade all window
treatments to include a valance, sheers, black-out panels and stationary panels
are lupine.   12 Months 105       2510.00 - Guest Parlors - Replace all case
goods.   12 Months 106       2510.06 C- Guest Parlors - Replace lighting
package. Install a new voltII             lighting package.   12 Months 107    
  2510.01 - Guest suites - Provide cover plates (gmstroorn side) ter entrance
door viewers   12 Months 108       2510.01 C - Guest Parlors - Install an
approved auxiliary lock on all connecting     doors..       12 Morals     109  
    2510.06.A. - Glit Parlors—Cocktail Ottoman - Replace coffee table.
Install:an upholstered cocktail ottoman with a wrap-over parsons table • . •  
12 Months 110       2510.00 - Parlors - Replace all seating (fabric worn and
discolored)°   12 Months

 

The improvements identified in this property improvement plan ("PIP") relevant
to the brand specified on the cover page of this PIP ("Brand") ar,e,based
on,tonditions at the hotel existing on the Inspection Date specified on the
cover page of thiS PIP ("InSpection Date"). This PIP and any specified waivers
of relevant brand standards are only'effeclive for the purpose of incorporation
by reference into a fully executed and datetliagreement relat ing to the
implementation of the PIP ("Relevant Agreement) With the
affiliate‘Oititf:Or'Ililton Worldwide, Inc. that is party to such Relevant
Agreement ("Hilton"), if _such RelOrAitt Agreement is entered into within 180
calendar days of the Inspection Date. In the 'event that aRelevant Agreement is
not entered into within 180 calendar clays of the Inspection Date;-,an updated
PIP may be required (in Hilton's absolute discretion). The preparatiort:andtor
supply of this PIP shall not obligate Hilton (or any affiliate of Hilton) to en
ter into anyeReleV:Mt Agreeinent (including, but not limited to, a franchise
agreement or a management agreeinent).

,

This PIP review islimitato,aesthette and functional layout and design, and
certain functional, operational and, qual ity criteilaas/sPecified by Hilton. It
does not encompass, and Hilton does not make any repreSentiitien or Wiri.anty as
to, nor shall Hilton be responsible for, the architectural, structural,
thedianical, 'or electrical adequacy, accessibility requirements or other
compliance with applicable government or other legal reqUirements. Compliance is
required with brand standards (including4he..fire safety and security equipment
standards specified by Hilton), all applicable local, state shish federal
building codes, any legally mandated accessibility requirements anti all other
legal requirements. Accordingly, Hilton recommends that its eennterparty(ies)
engage an appropriate professional team and legal counsel to advise on such
compliance. Any omission in this PIP report does not constitute a waiver of such
requirements and does not release any obligation in any Relevant Agreement to
conform to brand standards. Nothing in this PIP is intended to modify the terms
of any Relevant Agreement to which it may be attached and/or incorporated by
reference. In the event of any conflict of the terms, the terms of the Relevant
Agreement are the terms that prevail.

 

The works set out in this PIP are required to be completed by the specified
"Finish Date", All "Finish Dates" that are a specified number of months or days
shall mean the number of months or days from the date of the Relevant Agreement
into which the PIP is incorporated by reference.

 

 

 

 